 176DECISIONSOF NATIONALLABOR RELATIONS BOARDGlass Guard Industries,Inc., a Division of GuardianIndustries and United Glass and Ceramic WorkersofNorth America,AFL-CIO-CLC and TruckDrivers Local#170, a/w the International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Cases 1-CA-9579 and 1-CA-9756June 3, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSOn January 31, 1975, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, Respondent and counselfor General Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'and conclusions of the Administrative LawJudge and to adopt his recommended Order asmodified herein.1.Our sole disagreement with the AdministrativeLaw Judge relates to his finding that employeesSchofield and Birch were discriminatorily selectedfor layoff in violation of Section 8(a)(1) and (3) of theAct. Respondent excepted to this fmding, contend-ing, inpart, that there is no probative evidence toestablish employer knowledge of Birch's and Scho-field's union activity.. We find merit in this conten-tion.It is well established that the burden of proof is onGeneralCounsel to establish that a layoff ordischarge was discriminatorily motivated in order forthere to be a violation of Section 8(a)(3). In order tomeet this burden, General Counsel must adduceevidence that there was knowledge on the part of theemployer that the alleged discriminatees were en-gaged in union activities. In the instant case, therewas no such evidence presented. As the Administra-tive Law Judge pointed out in his Decision "there isno direct testimony with regard to Respondent'sknowledge of the union activities of Schofield andBirch."There is likewise a dearth 'of any circumstan-tialevidence that would tend to establish thatRespondent was, 4ware that Birch and Schofield wereengagedin any union activities, or were even in favorof the Union. Birch testified that he passed outseveralunion cards, but, with one exception, this was218 NLRB No. 27done in his home to several fellow employees whowere his neighbors. In the one instance in which hehanded out a card at the plant, there is no indicationthat any supervisory personnel were present. 'Bothemployees did sign union authorization cards, butthis was done away from the plant at a time when nomanagement representatives were present. By theirown testimony, neither employee discussed theUnion with any supervisory personnel. AlthoughSchofield and Birch were present at a party the weekprior to the layoffs at which another employee and asupervisor engaged in a somewhat heated discussionabout the Union, Schofield testified that he did notparticipate in that discussion in any way, and Birchtestified that he declined to comment when the issueof the Union was raised. Even acknowledging thatthere were rumors in the plant about the Union, aswas found by the Administrative Law Judge, this isnot sufficient to establish the essential critical findingthat the Respondent was aware of their unionactivities.Accordingly,we fmd, contrary to theAdministrative Law Judge, that counsel for GeneralCounsel failed to prove by a preponderance of theevidence that Respondent had knowledge of Scho-field's and Birch's union activities. We therefore shalldismiss that portion of the complaint which allegesthat Respondent discriminatorily laid off employeesSchofield and Birch and amend the AdministrativeLaw Judge's recommended Order and notice accord-ingly.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that RespondentGlass Guard Industries, Inc., a Division of GuardianIndustries,Webster,Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order, as so modified.1.Delete "Patrick Birch and Gerald Schofield"from paragraph 2(a).2.Sujstitute the attached notice for that of theAdministrative Law Judge.1The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is the Board's established policy not tooverrulean Administrative Law Judge's resolutions with respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLR$ 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings. GLASS GUARD INDUSTRIES, INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively question you concern-ing your union sympathies and activities or theunion sympathies and activities of your fellowemployees.WE WILL NOT threaten you with discharge orwith discriminatory layoff for engaging in protect-ed concerted or union activity.WE WILL NOT refuse to permit Local 170 of theTeamsters Union to come in to our plant in theevent that you choose to have that Union as yourbargaining representative.WE WILL NOT discourage membership in oractivities on behalf of United Glass and CeramicWorkers of North America, AFL-CIO-CLC,and/or Truck Drivers Local # 170, a/w theInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, orany other labor organization of your-choosing, bydiscriminating against you with regard to yourhire or tenure of employment or any term orcondition of employment. Moreover, WE WILLNOT issue any written or verbal warnings to youfor that purpose.WE WILL offer to Freeman Davis and AlanBeique immediate and full reinstatement to theirformer jobs or, if such positions no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights andprivileges, and WE WILL make them whole for anylosses they may have suffered as a result of ourdiscrimination against them.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour right to form, join, or assist or to berepresented by the above-named Unions, eitherone of them or any other labor organizations, tobargain collectively with representatives of yourown choosing or to engage in other protectedconcerted activities for the purpose of collectivebargaining or any other mutual aid or protectionor refrain from any or all such activity except tothe extentthat such right may be affected by anagreement requiringmembership in a labororganization as a condition of employment asauthorized under Section 8(a)(3) of the NationalLabor Relations Act, which means that any unionyou choose may with your employer, if you sodesire, enter into a union-shop agreement.177GLASS GUARDINDUSTRIES,INC., ADIVISIONOF GUARDIANINDUSTRIESDECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Thisproceeding was heard before me on August 19-23 and onOctober 4, 1974, at Worcester, Massachusetts, on theconsolidated amended complaint of the General Counsel,issued on his behalf by the Regional Director of Region 1on June 28, 1974, which complaint was based on a chargefiled on January 31, 1974, by the Glass & Ceramic Workersand a charge filed by the Teamsters on April 10, 1974, andan amended charge filed on June 24, 1974. The complaintalleges, in substance, that the Respondent interrogated andthreatened its employees with regard to their union orprotected concerted activities, discharged certain employ-ees for the same reason, selected certain employees forlayoff for like reason, and refused to reinstate otheremployees after the layoff for the aforementioned reasons.The Respondent's timely served answer, while admittingcertain allegations of the complaint, denies the commissionof any unfair labor practices. At the close of the hearing,the parties waived oral argument. Thereafter, counsel fortheGeneral Counsel and counsel for the Respondentsubmitted briefs in support of their respective positions.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationgiven to the contentions advanced by the parties in theirbriefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Massachusetts corporation, with itsprincipal office and place of business in the city ofWebster,Massachusetts, is engaged in the manufacture,sale,and distribution of insulating glass and relatedproducts. The Respondent annually receives at its afore-mentioned plant goods of a value in excess of $50,000directlyfrom points outside' the Commonwealth ofMassachusetts and ,also annually ships from the said plantgoods of a value in excess of $50,000 directly to pointsoutside the Commonwealth of Massachusetts.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDIt is admitted, and I find, that the Glass & CeramicWorkers and the Teamsters, the Charging Unions, are eachlabor organizations within the meaning of Section 2(5) ofthe Act. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesAs noted above, the Respondent is engaged in themanufacture and distribution of insulating glass. The twodepartments with which this proceeding is involved are thetrafficdepartment which distributes the Respondent'sproducts via truck, either of the over-the-road trailervariety, or via shorter haul trucks known as "A-frames."The other department with which this case is involved isthe production department, particularly two productionlines in which glass is-tempered by furnace heating processand-which production lines are known as the 100 line andthe 200 line. -At the tunes involved herein the Respondent's employeesin neither of these departments were represented by anyunions. The record does not show that any employees ofthe Respondent have ever been represented for purposes ofcollective bargaining.However, in an earlier case 1 theRespondent was found to have violated Section 8(a)(3) and(1)of the Act in discharging and otherwise violatingemployees'. Section 7 rights because the,employees engagedin union activities on behalf of a teamster local which wasthen endeavoring to organize the Respondent's trafficdepartment employees.Evidently, some time about the first part of January1974, -the employees in the production department, andperhaps in other departments, were becoming somewhatdistressed at what they considered poor working conditionsin the plant and were talking among themselves aboutrepresentationby a labor organization. In carrying out thisdesire for representation, some of the employees met withthe president of the local Glass & Ceramic Workers Union.Within 4 or 5 days thereafter, these employees along withtwo others who also, it is alleged, were engaged in activitieson behalf of the Glass & Ceramic Workers were dischargedby the Respondent. Also during this same period of time,according to the allegations of the complaint, and thetestimony of various witnesses presented by the GeneralCounsel, various supervisors in the Respondent's plantinterrogated and threatened these employees and inter-fered with their Section 7 rights.Shortly thereafter, the Respondent evidently came uponhard times and it became economically necessary to lay offa number of employees. However, dung this same periodof time a number of the traffic department employees wereengagedin activities on behalf of Local 170 of theTeamsters seeking to organize the Respondent's trafficdepartment employees.On March 22, 1974, upon a claimed very short noticefrom the upper level of the Respondent's officialdomapproximately one-third of the Respondent's some 300employees were laid off, among such employees being atleast someof the members of the traffic department whowere allegedly engaged inunion activity and which theGeneralCounsel and the Charging Teamster Unioncontend were included and selected for the layoff becauseof their union organizingactivities.i212 NLRB 285 (1974).Sometime thereafter, although some of these employeeswere notified to return to work, the General Counselcontends, and the complaint alleges, that such recall was inviolation of the Act and constituted refusals to reinstate theemployees to their former or substantially equivalentpositions because of their alleged union activities.The Respondent defends on two major grounds. In thefirst place, the Respondent contends that it had no specificknowledge of the union activities of any of the employeesand in the second place, the employees in the productiondepartment who were discharged on or around January 9,1974,were discharged for cause and not for unionactivities.Additionally,Respondent contends that theselections for layoff on March 22 of approximately one-third of the employee complement were made hurriedlybecause of immediate and pressing economic necessity andthat such layoffs were made without consideration beinggiven to any union activity on the part of any employeewho was laid off.Basically, therefore, the issues are whether any of thedischarges or layoffs were the result of the Respondent'sdesire to rid itself of union adherents or whether suchactions on the part of the Respondent were for cause or forgood and valid economic reasons and, of course, whetherany of the Respondent's supervisors or officials threatenedemployees because of their union activities or interrogatedthem in, an attempt to unlawfully seek information withregard to such activities.As in most cases of thistype, the basic issues are issues ofcredibility, the General Counsel claiming complete honestyon the part of his witnesses and the Respondent claimingthe opposite. There is alsoan issue asto the supervisorystatus of one of the alleged Respondent participants in thealleged violations of the employees' Section 7 rights.B.The Events of January 8, 9, and 10On January 4, 1974, four employees who worked at theprefumace area of the 100 line met with the president ofthe local Glass & Ceramic Workers,JesseDoherty. Thismeeting took place outside the plant on the road borderingthe plant at noon of that day. The employees who so metwith Doherty were Robert Skaza, Ralph Santiago, BruceSkerry,and Rafael Rojas. Later that day, all fouremployees met with Doherty away from the plant andsigned union designation cards.When these employeesreturned to the plant they began to talk to fellowemployees about joining the Glass Workers and succeededinobtaining approximately 20 names of individualsworking on the 100 line.According to Skaza, on January 5, as they were workingand discussing the Union and, taking names of individualswho expressed desire to join the Glass Workers, GerardTouchette, a quality control man, concededly not asupervisor or agent, came by and asked what they weredoing. Skaza replied that they were trying to get a union in.With that Touchette said that they had better watch theirstep, that people who triedto get unionsin before were GLASS GUARD INDUSTRIES, INC.discharged. Touchette also stated that the Company wasstrictly against unions.2While this discussion of union organization was going onbetween employees within the plant, at some time prior toJanuary 8, 1974, Santiago discussed the union organiza-tional activity and the possibility of bringing a union intothe plant with George Desaulnier, head seameron the 200line.Desaulnier was enthusiastic and,, as a result, helpeddistribute union cards to various employees and sought toinduce them to sign such cards. Also, during this sameperiod of time, after Desaulnier had been working at unionorganizationalmatters he engaged in conversation withquality controlman Touchette. In substance, he toldTouchette that the work that was being done in the plantwas dangerous and that a number of employees, includingDesaulnier himself, had been injured and that thesematters would not have occurred had there been a union inthe plant. Touchette told Desaulnier that matters did notlook too good for the Company, that many of the peoplewere dissatisfied and that a foreman, Neil Allman, hadbeen demoted. At that point Desaulnier also stated that thewages were low for the type of work they were doing andthat there was general discontent among the employees.3According to the testimony of Skaza, on January 8,during the workday, just before the noontime break, heengaged in a conversation with Foreman Dumaine by thefurnace on the 100 line. According to Skaza, Dumaineoffered Skaza a promotion to the position of relief man.However, Skaza refused it, according to Skaza, because itdid not pay enough for the work that was involved and alsobecause Skaza learned that another employee was to befired in order for Skaza to have the job offered him. Skazafurther testified that he told Dumaine that he did not wantthe job but he would take it if he was paid more money.Then, according to Skaza, Skaza added "If we ever get aunion and got paid the wages that we would get, he wouldtake the job." Dumaine then answered "You'll never see aunion in here."According to Dumaine, he might have had a conversa-tionwith Skaza at the time mentioned by Skaza in thelatter's testimony and may have, at that time, offered Skazaa promotion. However, Dumaine emphatically denied thattherewas any mention of unionism or union in theconversation and denied emphatically that he ever toldSkaza that there would never be a union in the plant.With regard to the foregoing conflicting testimony, I wasvery much impressed with the manner in which Dumainetestified at the hearing and was convinced for the most partthat Dumaine was ernestly seeking to tell the facts exactlyashe remembered them. Although I have otherwisecredited Skaza's testimony where it was mainly uncontro-verted, in the present instance I accept lDumaine's denial ofthemention of union or unionism during that conversa-tion.4Additional reasons why I do not credit Skaza2 'These remarksof Touchetteare not consideredviolativeinasmuch asTouchette was neither an agent nor a supervisor of the Respondent. Theyare included only for the purposes of showing the atmosphere in the plant atthe time of, the events herein. The foregoing facts as recited are taken fromthe credited portions of the testimony of Skaza. Touchette's denial of theincident is not credited.3From credited portions of the testimony of Pesauhner. Santiago didnot testify. Touchette's version, in fact, supports Desaulmer's. It should be179completely in all respects are set forth hereinafter withregard to the events surrounding the discharge of Skazaand other 100 line employees that occurred the followingday, January 9.Moreover, I wouldassumethat, if Skaza had actuallytold Dumaine that conditions would be different if a unioncame in, he would also have told Dumaine that one of thereasons he refused to accept the offered promotion wasthat another employee would have to be fired in order tomake room for Skaza in the better position offered.However, Skaza, did not testify that he informed Dumaineof this alleged reason, instead he testified that he toldDumaine he would accept the promotion if it paid moremoney.The employees on the 100 line and the 200 line normallyreport to work at or about 7 a.m. On January 9, the dayfollowing the foregoing alleged conversation betweenSkaza and Dumaine, when Skaza arrived at work andwhen the other employees arrived at work it was snowing.According to Skaza, about 8 o'clock he noticed that thestorm was growing worse and that the snow was becomingheavier and he, therefore, desired to leave for homebecause he had bald tires on his automobile. He thereforewent to Dumaine and asked the latter if he could leaveearly for the foregoing reason. There is some conflict as towhat Dumaine answered, SkazaclaimingthatDumainegave him permission to do so and Dumaine testifying thathe told Skaza to wait and see what would develop. Theother employees, namely Santiago, Rojas, and Skerry alsoapproached Dumaine and asked for leave to return homeat an early hour for like reason inasmuch as they werepassengers in Skaza's automobile. At any rate, regardlessof whether Dumaine first gave Skaza permission to leaveearlier, such permission was shortly thereafter withdrawn,if indeed it was given, and the employees were told thatthey could not leave. However, because they were insistent,Dumaine told them that they just could not leave, thatsuch leave would be unexcused. He further told them thathe needed them in order to keep,the supply of glass goingto the furnace for tempering inasmuch as they were theemployees who were involved with preparing the glass inthe prefurnacearea.Dumaine also said that Skaza shouldnot have waited until January in order to have snow treadsput on his car and that, therefore, there was no excuse toleave work.Santiago then spoke up and said that they were going toleave at noon as they all had to get snow treads and that hedid not have any either. Rojas also affirmed that he had toget snow treads and had to be somewhere else later on thatday. Dumaine explained to each of them that they had towork 5 days a week, 8 hours a day, and that leave wasimpossible because they would probably have to shutdown the furnace because there would not be enough glassto supply the furnace. He further told them that what henoted, as pointed out above,however, that Touchettewas neither asupervisor nor an agentof theRespondent at least as shownby any of theevidence offeredat the hearing.ATo the extentthat IcreditSkaza or any other witness in part, I do souponthe evidentiaryrule that it is not uncommon"to believe some and notall of a witness's testimony."N.L.R B. v. Universal Camera Corp,179 F.2d749,754 (C.A. 2). 180DECISIONSOF NATIONAL LABOR RELATIONS BOARDdid for them he would have to do for all of the peopleunder his foremanship and that, therefore, he could notafford to allow them to go without closing down pro-duction.After theserefusals,Skaza went to Shift SuperintendentRaymond Laine, also known as "Butch," and askedpermissionto leave because of the snow and the bald tireson Skaza's car. Laine told Skaza to wait, that he would talkto the truckdrivers coming in and ask what the condition ofthe roads were and would then inform Skaza as to whetherhe would be given permission to leave. However, approxi-mately one-half hour later, Laine told Skaza that the latterand his fellow employees could not leave because the roadswere not inbad condition.In any event, when the four employees, Skaza, Santiago,Rojas, and Skerry went to lunch at approximately noonthey did not return for the afternoon work session. Itshould be noted that they were all forwarned that if theydid not return they would be discharged or at leastdisciplined.The following morning, January 10, when the fouremployees returned to work at their normal reporting timethey found that their timecards were not in the rack. When,on January 10, Dumaine saw Skerry, Rojas, Santiago, andSkaza enter he walked toward them and Skeny asked ifthey were fired. Dumaine answered in the affirmative andhanded each his final check.5Dumaine testified that on January 9, although there wasalways some difficulty with the furnace, it was not in suchunworkable condition that it had to be shut down for anylength of time. Accordingly, there was no large backlog ofprefurnaceglassthat could readily be used to take up theslack which would have been the result of the unexcusedleaving of the four above-named individuals. Dumainefurther testified that because these four individuals leftwithout permission and with only a half day's workcompleted, he was forced to either call in other individualsearly who were due on the next shift, or obtain people fromother departments to perform the necessary work leftundone because of the unexpected leave taking.Neither Santiago nor Skerry testified. Rojas testifiedthat,on the following Thursday or Friday after thedischarge on January 10, he returned to Respondent'sfacility and spoke to Dumaine, telling the latter that heneeded the job. Dumaine answered that he would let Rojasknow.Rojas then went home and on the followingMonday was called by Dumaine who told him he couldhave his job back if he did not talk about the Union. Rojasfurther testified that during that telephone conversationDumainealso told Rojas, "You are not going to have yourfriends back-Santiago,Skazaand Skerry-they're talkingabout the Union."Dumaine'sversion of the offer to Rojas to return thelatter to employment differs from the foregoing. AccordingtoDumaine,Rojas came to him several days after thedischarge virtually in tears and admitted he was wrong andsorry; that he was not part of the group and had his ownreasons for leaving. After Rojas promised he would neverdo anything like that again, Dumaine went to Parkinsonwho told Dumaine that if the latter wanted to rehire Rojashe could do so. Thereupon, he immediately called Rojasand told him to report to work the following Monday, butRojas failed to report at all. Dumaine further denied thathe told Rojas that he would not rehire Skaza, Santiago, andSkerry because they talked about the Union.I credit Dumame's version of the incidents of January 9and 10 and the offer to rehire Rojas. Rojas denied that heever received a notice of decision of the MassachusettsDivision of Employment Security, yet the said decision wasintroduced into evidence and on its surface shows that itwas addressed to Rojas at his admitted address. Also, whenasked on cross-examination whether he ever told anyonethat he left Respondent's premises on January 9 in his owncar and not in Skaza's car, Rojas denied that he had or hadreturned to Respondent's plant that same afternoon.However, the above-mentioned Division of EmploymentSecurity decision states:The claimant asserts that, although some of his co-workers took the afternoon off because of the weather,although all had been warned about such action, hehad planned to work that afternoon. During his twenty-mmute lunch break, however, he had driven his car to agarage to have snow tires put on and he was delayed.He states that he returned to the plant at 1:00 p.m. butwhen he saw that his time card was not in the rack heleft without speaking to anyone and did not return untila few hours later to talk, to the foreman at the end ofthe shift.Parkinson, who attended the hearing from which theforegoing decision emerged, testified that his recollectionof Rojas' testimony at the hearing conformed to the factsset forth in the decision.On the basis of the foregoing I cannot credit any ofRojas' testimony.Moreover, because Skaza testified thatRojas left the plant on January 9 in Skaza's auto it isapparent that either one or both Skaza and Rojas was lessthan truthful about that incident. Accordingly, I do notcredit either of them regarding the events of January 9 or10 except that they left without permission and after beingwarned they would be disciplined if they left withoutpermission. Nor do I credit Rojas' testimony of his laterconversations with Dumaine regarding his possible rehireand Dumaine's alleged statement of discriminatory refus-als to rehire the other three who left early on January 9.At the same time that difficulties were being experiencedon the 100 line, there were also problems with theemployees working on the 200 line. As heretofore related,George Desaulmer, head seamer on the 200 line, heardabout the Glass Workers Union from Ralph Santiago.Thereafter,Desaulmer, between the time of this informa-tion and January 9, as noted above, passed out unioncards, talked about the Union to his fellow employees on5 From credited portions of the testimony of Dumame and admissions ofSkaza. It should be noted that there was other testimony with regard toconversations between Dumaine and Skaza on the morning of January 9.However, there is no question that when the employees left at noon and didnot return they left without permission. This was admitted by Skaza. Itshould also be noted that at theend of theGeneral Counsel's case he movedthat Skerry's namebe removedfrom the complaint and that theallegationsof discriminatory discharge with regard to Skerry be dropped. There was noexplanationfor this, but the motionwas granted. GLASS GUARD INDUSTRIES, INC.181the line and also had a conversation with GerardTouchette with regard to the union matter as relatedabove.The difficulties on the 200 line began on the evening ofJanuary 8 when the employees on that line were informedthat an hourly wage rate raise which had been given tothem shortly before that date was revoked. This announce-merit was made at quitting time on January 8 and, as aresult,when the employees of the 200 line reported at theirwork stations onJanuary 9,they discussed the matter andwere collectively disgruntled because they could notunderstand why their raise had been revoked. Most of theemployees in the seaming area of the 200 line were women.AfterDesaulnier had punched in that morning at orabout 7 a.m., he was approached by reamer Betty Burnswho stated that the seamers on the 200 line with whomDesaulnier worked had received a raise and then showedDesaulnier a paper in which the Respondent stated that theraise had been a mistake and that they would have towithdraw the extra amount of money that the seamers hadbeen promised. Thereupon, Desaulnier went to the coffeearea where the women had gathered along with a couple ofmen who also worked on the line. The women stated theyfeltthat the situation was very unjust and that theRespondent had broken its contract with them. Before thegirls consented to work, therefore, Desaulnier approachedNeil Allman, a supervisor or foreman on the 200 line andinformed him that the girls were refusing to work becauseof the recission of the pay raise. Allman told Desaulnier toinform the girls that if they did not work they were going tobe fired.Desaulnier returned to the girls and informedthem of Affman's, words but they still refused to work.With that, Desaulnier returned to Allman who repeatedthe message that the employees would be fired if they didnot go to work. Finally, Allman stated that if the girlswould go to work he would have David Parkinson, thepersonnelmanager, come down to talk to the girls andexplain the situation to them. When Desaulnier related thisto the seamers on the 200 line, they went back to workbased on Allman's promises Eventually, after the morningcoffee break the girls again refused to work' becauseParkinson had not spoken to them as promised. However,finally Parkinson did arrive on the scene.After refusing to speak to the girls as a group, Parkinsonexplained to each of them individually that the raise hadbeen put through his office in error, and in his absence,and without his knowledge, although his name appearedon the announcement and, therefore, there had been noofficial consent given for the raise to be given. Parkinsonexplained to the girls that each job in the plant had beenevaluated on a regular job evaluation plan and that thesejobs had just been recently rated; that the rating had beendiscussed with the foreman on the shifts and a wage rate ofthe utility classification, in which seamers fell, had beendecided upon at $3 an hour. However, he further explainedto the employees that the seamers on the 100 line were paida slightly higher rate because their workwasmore delicateand required more skill in handling and that there hadbeen an' error when the seamers on both lines had beengiven the same raise up to $3.08 an hour. This, according to6 From credited portions of the testimony of Desaulmer. Allman did nottestify.Parkinson, explained the mistake and he told the girlsindividually that companies make mistakes just as peopledo and that he wished they would understand.According to Desaulnier, he, Desaulnier, was infuriatedbecause the girls had lost their wage increase and he toldParkinson that he was upset because of all the discontentin the plant. Desaulnier testified he further told Parkinsonthat they were planning on starting a union and that he feltthat there was going to be a strike that day and that thegirls were not going to go back to work.During this conversation one of the maleseamers,Danny Sparks, according to Desaulnier, stated that he wasgoing to call the "Labor Board." Sparks thereupon left theroom and came back later and said that he had spoken tothe Labor Board and the Board told him they would haveto come down and talk to the Board as a group. The girlsthen told Desaulnier that they wanted to talk to the LaborBoard as a group. According to Desaulnier, Parkinson waspresentwhen all of this occurred and informed theassembled employees that if they were going to talk to theLabor Board they would all be fired. He further stated theywere not allowed to leave the building.Parkinson, on the other hand testified that he heard thatthere was a work stoppage on the 200 line that morning butthat he was nota witnessto it.He also specifically deniedthat the word "union" was mentioned at all and therebyrefuted the testimony of Desaulnier that Desaulnier toldhim that they were going to form a union and perhaps goout on strike.Aside from my observation of both Desaulnier andParkinson, I credit Parkinson's version of the conversationof the morning of January 9 with regard to the mention, ornonmention, of the word"union" or reference to anyunionization or strike. This is so because various employ-ees of the Respondent, who in testifying that they hadconcertedly refused to go to work on the morning ofJanuary 9 because of the revocation of their promised payincrease, uniformly testified that, although Parkinson hadrefused to talk to, them as a group but had talked to themindividually, they were present during the discussion of theentirematter and did not hear any reference made to"union," "unionism," or "strike." The employees who sotestified were Paula Brayton, no longer employed by GlassGuard and therefore more free to speak about the matterthan other employees who are still employed, Priscilla Cyr,still employed at Glass Guard, and Patricia Cote. AlthoughBrayton admitted that she and Desaulnier did not getalong very well, nevertheless, her testimony is supported bythe testimony of Cyr and Cote and the testimony of allthree supports the testimony of Parkinson in this respect.Accordingly, I find and conclude that when Parkinson waspresent on the morning of January 9 during the discussionof the revocation of the wage rate, the words "union,""unionism," or any reference to such was not mentionedand, furthermore, there was no threat of a strike.However, in any event, after the matter of the revokedwage rate increase was somewhat settled and the 200 lineprefurnace personnel were to some extent mollified byParkinson's explanation, they still did not return to work.Thiswas because, at this point, Desaulnier told the 182DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees on the 200 line that they should not workwithout guards on the machines used by them in preparingthe glass for the temperuig furnace. Desaulnier admittedlytold the 200 line prefurnace personnel that if they weregoing to stop working to stop working because themachines did not have covers or guards, and not becauseof the wages. He testified that this was because Allman hadstressed that they were going to be fired if they did notwork.At any rate, the 200 line prefurnace employeesaccepted Desaulnier's advice and refused to work becausethe safety guards had been removed from the machines.However,whenmanagementwas informed of this,Supervisor Laine was informed of the matter, and spoke toParkinson about it. Parkinson told Laine, or informed themaintenance department, to place the guards back on themachines.While this alteration work was being preformed, therewas no absolute refusal to work. Laine, the shift foreman,ordered the 200 line prefurnace people to sweep and cleanthe area and, ultimately, to clean out a drainage ditchbordering the area. During the latter course of work,Danny Sparks, who was told to put on a pair of gloves towork in the ditch, threw up the gloves, used abusive andobscene language, and was thereupon discharged.?According to Desaulnier, during this period when theywere sweeping and cleaning and while the guards werebeing replaced' on the machines, Laine approached theemployees and asked if Desaulnier had calmed down.Desaulnier stated that he had, but he felt that it was timesomething was done in the plant because there were toomany injustices. In testifying, Laine admitted that he had aconversation of a similar nature with Desaulnier and thatDesaulnier had said something to the effect that if this wasa union shop they would not have to clean the drainageditch. According to Laine, he told Desaulnier that this wasnot a union shop and that the Respondent could not affordto have six or seven people standing around until theguards were repaired. Laine stated that at this point he leftthe area. Laine emphatically denied that he had threatenedto fire any employee on the 200 line in the preseaming areathatday.He furthermore denied that he had anyconversation with Desaulnier on that day to the effect thathe had threatened Desaulnier that they would be fired ifthey were to organize a union or that this was a capitalisticsystem and the Respondent would not stand for a union.As a matter of fact, Laine denied making any suchstatements or any such threats to anyone includingDesaulnier that day or any other day. He did recall havinga conversation about unionism generally with Desaulnierat another time when he told Desaulnier that he did notbelieve that a union was necessary in the Respondent'splant in that the Respondent treated the employeesreasonably and fairly. Laine. testified the reason he did notthreaten the employees with discharge on January 9 wasbecause the employees did not refuse completely to go towork. Except for Danny Sparks, there was no rebellion onthe line after the employees were assigned to clean up thework area and clean out the drainage ditch. There wasabsolutely no refusal whatsoever to keep occupied whilethemaintenance department was repairing the guards onthe sanding machines.Because I have discredited Desaulnier in other respects, Icredit Laine's version over the version of Desaulnier andattributeDesaulnier's version of what occurred on thatmorning to that of a disgruntled employee whose testimonywas colored by what he considered his unfair discharge forwhat he thought of as protecting the employees with whomhe worked and for whom he had some color of responsibili-ty.According to Desaulnier,at or about the time that hewas having his conversation with Laine,as recited above,on the morning of January 9,Dumaine,supervisor of the100 line,came into the area from the 100 line and askedwhy everyone was sweeping.Desaulmer explained to himwhat had happened and, according to Desaulnier,he toldDumaine that they were getting ready to organize as aunion and that they were on their way to start a strike.Desaulnier further stated to Dumaine that he wasdiscontended and was goingto try,along with the others,to push a union through.Desaulnier further testified thatDumaine asked if they were going to organize for the GlassWorkers and Desaulnier said that they were all going to gettogether and that they were going to strike and that theywere going to try and get hold of the union leaders and getmore cards.According to Desaulnier,Durnaine then statedthat if theywent ahead and did this they would all be fired.According to Dumaine,however, he had no conversationat all and did not speak to Desaulnier atanytime onJanuary 9.Although I have otherwise credited Dumaine and havein other respects discredited Desaulnier,Ihere creditDesaulnier'stestimonywith regard to the Dumaineconversation on January 9. In the first instance,Desaulniertestified twice during his testimony as to this incident.Secondly,none of the employees who testified with regardto the Parkinson matter, namely Brayton,Cyr, or Cote,testifiedwith regard to the Dumaine-Desaulnier conversa-tion.Furthermore there is nothing in the record to showthat any of these employees were either near enough tohear,if, in fact,such conversation took place. Accordingly,I credit Desaulnier's version over Dumaine's mere denialthat he hadhad anyconversation with Desaulnier on thatday.An additional incident occurred that morning, againinvolvingDesaulnier and Neil Allman.During thatmorning,just before lunchtime,Desaulnier and Sparkswere talking over whether they should go to the LaborBoard, the Federal Safety Commission,and OSHA topresent the whole matter.At this point,Neil Allman calledthem over to the 200 line furnace line and asked if theywere still upset and to calm down because he had gottenword that if they were to continue to make trouble and talkabout the Union they were definitely going to be fired.Allman further stated that he had already had word frommanagement that he could fire the people who were talkingfor any reason that he wanted to. At that point Desaulniertold Allman' to just go ahead and try because Desaulnierhad done absolutely nothing to the Respondent to give it7 Sparks' name as an alleged disc m,natee was withdrawn by theAccordingly, there is no finding made in this decision with regard to Sparks.General Counsel upon this testimony being presented at the hearing. GLASS GUARD-INDUSTRIES, INC.any reasonor excuse to have him fired and that he hadbeen doing his work. Allman then repeated that ButchLaine had earlier said that this was a capitalistic govern-ment and that Glass Guard was a strong company and thatthe employees did not stand a prayer. He also stated theUnion would not stand behind them. He further threat-ened that Desaulnier would find himself without a job. HetoldDesaulnier and Sparks that if they were going to goahead and call the Labor Board the way they told him theywere going to do that they were going to be fired. Allmanfurther stated that Parkinson was a "real nervousguy" andwas very upset that morning and just to let things calmdown, he further promised that he would have the situationstraightened out that day.8The followingmorning,January 10, Desaulnier reportedfor work athis-usual time.According to Parkinson, laterthat morning Parkinson was in the office of Plant ManagerRobert Daly, when Butch Laine came into Daly's officeand related to Daly and Parkinson that an employee hadcome to him personally and told him that it was impossiblefor the employee in the prefurnace area of the 200 line towork with Desaulnier. This employee, Paula Brayton, hadbeen in tears when she spoke to Laine because Desaulnierwas telling the employees on the line to change belts whenbelts did not need to be changed, told them to take longerbreaks than was necessary, and told them not to work atthe usual speed that they were used to working. Theemployee also said that Desaulnier told her to slow down.Laine stated that because Desaulnier was the lead man, orhead seamer, in charge of the line in that area it wasnecessary to discharge him. Accordingly, -Daly made thedecision to discharge Desaulnier.According to Desaulnier, who denied on cross-examina-tion that he had made any attempts to slow down the workon the line or had instructed any of the individuals to doso,Brayton had approached him and pointing to NeilAllman told Desaulnier that Allman had asked her ifDesaulnierwas still talking about the Union and ifDesaulnier was still upset. Brayton told Desaulnier that shehad told Allman that Desaulnier was still upset and talkingabout , theUnion.Allman had told Brayton to tellDesaulnierto stop that immediately as he already hadorders to have Desaulnier fired.Later thatmorning,according to Desaulnier, afterexplainingto Allman that two of the girls had not shownup, Laine came to the line to talk to Desaulnier and askedthe latter if he had calmed down. Then in a friendly waythe two talked about the fact that Desaulnier was doing agood job for the Company but that if Desaulnierwas goingto go on working there he would have to keep quiet aboutthe Union. Desaulnier answered that he was not going tostop talking about the Union; that he was, going to goahead and solicit for the Union;, that he was going to stayin line;but that he was not going to stop talking about theUnion. Laine further told him, according to Desaulnier,that, if the latter kept talking union, 'the Respondent hadalready instructed Laine to fire Desaulnier.sThe foregoing conversation is taken from the testimony of Desaulmer.A. heretofore noted Allman was not called as a witness In fact, Allman hadquitRespondent'semploy shortly after January 9, 1974. Additionally,although Desaulnier testified that Birch Brown, a foreman in training on the200 line,was present according to Desaulmer,Brown testified that he was183Paula Brayton,a seamer,testified that, on January 10,she apologized to Parkinson and later to Laine for heractions the previous day. Brayton further testified that,when she reported on January 10, to the work area on the200 line, all of the employees were in a huddle.Desaulnierwanted to rehash everything that had happened the daybefore.He instructed the employees that they should notgo to work and that they should not start the machines upthat morningbecause oncethey did that and went to workthe Respondent would havethem in itsgrip. At that pointButch Laine came over and told them to go to work. Uponthese instructions, they all began to work. But while theywere working,Desaulnierkept telling them to slow down;that theywere goingtoo fast.Additionally, Brayton testified,Desaulnier,whose job itwas to get the frames to the furnace after the glass was puton by tying the frames onto the forklift, was definitelytaking histimein doing that work. Moreover, he wasslowing down opening up the crates of glass which was alsoa part of his job. The glass had to be taken out of the cratesso that they could be placedon the seamers.At this point,Brayton testified, she had just about had it because of thefact that she was also upset over the necessity of her songoing to the hospital for an operation and could not copewith what was going on underDesaulnier's instructions.Accordingly, she spoke to Butch Laine -and told the latterthatDesaulnier was trying to start everything all overagain;that he was telling the seamers to slow down andtaking histime in clearingaway the frames and openingthe crates.Laine stated, according to Brayton, that if they weregoing to start all over again he would have no choice but todismissall of them. All new help would have to be hired.Brayton denied that on January 10 she ever told GeorgeDesaulnierthatNeil Allman had told her that he wouldfire anyone who was talking about the Union. Brayton did,however, admit, that on January 9, the day before, the 200line employees did talk about sticking together as a group.They decided that if they struck together as a group, itwould be harder for the Respondent to break them up. Shefurther admitted that Desaulnier was the leader of thegroup but that they went along with him voluntarily onJanuary 9.Priscilla Cote substantiated the testimony of Brayton tothe effect that on January 10Desaulnierinstructed thepeople on the 200 line to slow down. Cote testified that onJanuary 10 Desaulnier came to her and told her not towork and not to let "them" get away with it; that theyshould get back their8 cents.Cote told Desaulnier thatthey were going to work, and she did go to work. The othergirls also went to work. After that,Desaulnierslowed themdown and did not want them to work. He slowed themdown by not moving the crates with the glass in them. Healso sloweddown openingthe cratesand also instructedthe seamersto changebelts at leastonce for every case thatnot presentduring any conversation between Desaulnier and Allman. I donot credit Brown's assertion that he was not present at the conversation. Heimpressed me as somewhatfearfulof divulging what mighthave provedharmful to the Respondent which hadrecentlymade him a supervisor. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDwas opened, whereas normally they would not change beltsuntil they had finished two cases.9Laine testified that on January 10 there was a problemwith regard to the production on -the 200 line. Theemployees stated that they did not want to start workwithout lines being painted around the machinery, evident-ly for safety purposes. At that time, Laine approached thegroup and told them that if they did not want to go to workhe could send them home and get people that wanted towork. Thereafter, they went to work. Later that morning,approximately between 10 and 11 o'clock, Brayton came tohim upset, in tears, and red faced and said that Desaulnierwas continually telling them to slow down, making themchange sanding belts more often than necessary, and alsoto sand glass that did not need to be sanded, generallycausing, them to stop work. Laine instructed Brayton to goback to work, that he would take care of it. Heimmediately went to Daly's office and had a conversationwith Daly during which Dave Parkinson came in. Laineexplained how Desaulnier was causing problems byslowing work and disrupting work and the flow of workthrough the department.Laine recommended thatDesaulnier be removed from the plant because he wascreating an atmosphere that was not good and that afterwhat they had been through the day before this must bestopped. Daly agreed and said that the Respondent shoulddismiss him from the plant. With Laine's agreement Dalystated that Desaulnier should be fired. Thereupon Lamaewrote out a dismissal slip for Desaulnier, went back to thearea,and notified Desaulnier that he was being fired fordisrupting the work. When Laine informed Desaulnier ofthisDesaulnier said "Good, this is just what I've beenwaiting for. I am really going to give it to this companygood."On cross-examination, Laine admitted that he did notmake a further investigation beyond Brayton's statementto him because he knew that production was down.Consideringwhat had happened, he did not find itnecessary to check again' and make an investigation ofwhat Desaulnier's actions were because he could see fromwhat had happened that Desaulnier was the cause of theslowdown. Earlier in the day Birch Brown could notdefinitely pin down why production was slow on the line,but Brown did state that they were using more sandingbelts than they would normally _ use. Therefore, afterBrayton's complaint he took Brayton's word for what hadoccurred under all of the circumstances. However, Laineadmitted that he was still very upset about what had goneon the day before. He further admitted that some time onthemorning of the 9th or 10th, contrary to his earliertestimony,George Desaulnier said something along theline that if there was a union shop they would not be ableto change the wages from $3.08 an hour to $3 an hour.Also, the word union was mentioned when they werecleaning the ditch, Desaulnier said that that wasn't theirjob, and that they would not have to do it if there was aunion there.Accordingly, I fmd and conclude thatDesaulnierdid speak to Lame on two occasions either onthe 9th or the 10th of January beforeDesaulnier wasdischarged.-C.Concluding Findings as to the Eventsof January8,9,and 10With regard to the events on the 100 line involvingemployees Skaza, Rojas, and Santiago, I fmd and concludethat there is no direct evidence that Santiago's, Skaza's, orRojas' union activities were known to Dumaine whenDumaine discharged these employees. I have heretoforecreditedDumaine's version of what occurred on thatmorning. Additionally, both Rojas and Skaza admittedthat they left at noon because of the snow withoutpermission of their supervisors. As heretofore stated,Touchette testified that he, without contradiction, had aconversation on January 9 with Santiago, who did nottestify, and that Santiago told him that they were goinghome because of the snow, and Touchette told Santiagothat it was their necks and not his. Touchette also testifiedthat there was no mention by anyone to him aboutunionization on that day. He admitted that there wasknowledge that there was unionization in the shop becausethere weresome unionleaflets evidently scattered aboutthe shop.However' no date for this observation byTouchette was stated.I have heretofore discredited Rojas and Skaza as againstthe testimony of Dumaine. I have furthermore set forth thefact that both Skaza and Rojas testified to the effect thatother employees, including Rojas and himself, had atearlier times left without permission and had not' beendischarged.Additionally,Dumaine admitted that he hadnever before that time discharged any employee' during hisstewardship as foreman' on the 100 line except oneindividual whom'he had discharged for horseplay.However, there is no showing that Touchette, a nonsu-pervisor, ever related any conversations he had with eitherSantiago, Skaza, or Rojas to Dumaine or any othersupervisor in the plant. Accordingly, I cannot infer thatDumaine had knowledge of union activity on the part ofany of these employees.But, even assumingsome knowl-edge on the part of Dumaine of union activity on the partof Rojas, Skaza, and Santiago, I would conclude that,nevertheless, such union activity did not enter into theconsideration for discharge of these three individuals. Theywere warned by both Dumaine and Laine that they couldnot leave without peril of discipline. And, although it mightnotbe considered good laborrelationspractice todischarge individuals who might concededly be concernedabout safety in going home early at the height of a badsnow storm, it is not a violation of the Act to dischargeindividuals for a badreason.The Act provides for aviolation only in the event of a discriminatory reason.In comingto this conclusion I have considered the priorcase in which the Respondent was found to have violatedSection 8(a)(3) of the Act. I have also considered the factthat Touchette might have, known of the union activity ofsome of these employees although he denied the same inhis testimony. I have also, however, considered the9 Priscilla Cyr who was also called by the Respondent to testify withon January 10 and therefore could not testify as to any of the events of thatregard to the events of January 9 testified that she was not present at workday. GLASS GUARD INDUSTRIES, INC.inconsistency in the testimony-between Rojas and Skaza asto who left in what car and where they went upon leaving. Ifmd, therefore, that the bulk of their testimony is notbelievable and cannot be credited. On the other hand, Ihave credited Dumaine in the respect that !he had deniedknowledge of union activity and that he discharged theemployees merely for refusing to obey orders. Under thesecircumstancesIfind and conclude that the discharges ofRojas, Skaza, and Santiago were for cause and Were notviolative of Section 8(a)(3) and (1) of the Act.On the other hand, the discharge of George Desauhierpresentsa more difficult problem. I have heretofore foundthat with regard to Desaulnier's conversations with varioussupervisors, namely Dumaine and Laine, that Desaulnierdidmention unionization or union during the day ofJanuary 9. Moreover, the situation with regard to both therefusal of the employees on the 200 line to work by reasonof the revocation of the wage increaseand byreason of theabsence ofsafety guards on the machinery, points clearlyto the fact that Desaulnier was a leader of the employees intheir' protest over these wage matters and these workingconditions. Even assuming that there was no knowledge ofDesaulnier's union sympathies on the part of any of theRespondent's supervisors or management officials, theywere nevertheless aware of Desaulnier's activities andleadership on behalf of the employees who were protestingthe above-mentioned working conditions and wages.Accordingly, I find and conclude that although Desaulniermay have been somewhat abrasive and somewhat un-schooled -with regard to employee rights on January 9, theday of the protest in which the other employees joined, hewas nevertheless engaged, if not in protected unionactivity, certainly in protected concerted activity with theother employees with regard to protesting what theyconsidered to be unsafe working conditions and an unfairreduction in wage rates. Furthermore, on that day therewas admittedly no strike or absolute refusal to do any workupon explanation to the employees of the mistake whichcaused the fury with regard to the wage rate increaserevocation or with regard to the promise to reinstall thesafety guardson the machinery. When Laine ordered theemployees to sweep the floor, clean up the area, and evenclean the drainage ditch they did so without refusing, theonly exception being Danny Sparks who was dischargedthat day.1oAccordingly, knowledge on the part of Parkinson, Laine,Daly, and lower supervision on the 200 line that Desaulnierwas engagedin protest activity was a certainty on January10 when Desaulnier was discharged. The question thenremains asto whether Desaulnier was discharged becausehe engaged in either protected concerted activity inviolation of Section 8(a)(1) of the Act or protected unionactivity in violation of Section 8(aX3) and (1) of the Act orwhether he was discharged because of the so-called"slowdown" into which he sought to have led his fellowemployees and in which he, himself,engaged.With regard to the slowdown, as related by Brayton andby Cote, and as described by Laine and by Parkinson, Ifind and conclude that despite Desaulnier's testimony185denying such slowdown, that Desaulnier, did, indeed, notonly slow down himself on January 10 but sought therebyto slow down production on the entire 200-line. Inasmuchas the employees on the 200 line on the 10th did notcomply with Desaulnier's request to slow down and didnot, indeed, participate with him in this slowdown exceptas a result 'of Desaulnier's action which they could notthemselves contend, I fmd that Desaulnier's actions onJanuary 10 were completely unprotected.Thus,arises the dilemma of whether Desauhuier'sdischarge was solely the, result of his own unprotectedslowdown and the attempt to influence his fellow employ-ees to slow down with him on January 10, or whetherentering into the consideration for Desaulnier's dischargeby his superiors was the fact of his protected activity of theprevious day_Although Laine testified that he did not need to make afurther investigation with regard to Brayton's report to himthatDesaulnier had slowed down and thereby caused aslowdown in production on the 200 line on January 10, it isapparent that no investigation was made with regard toBrayton's, report at all by either Laine or any othersupervisor or official of the Respondent. Additionally,althoughDesaulniermight have been a troublesomeemployee in some respects he was nevertheless held in highenough regard by his supervisors to place him in theposition of head seamer, and, therefore, the failure toinvestigatewould ordinarily have to be considered verysuspicious by reason of the fact of the events of theprevious day and by reason of Laine's admitted confessionthat on January 10 he was somewhat upset- by what hadoccurred on January 9. An additional factor which givesrise to suspicion of unlawful motivation is the undisputedfact that inasmuch as he felt that an investigation was notnecessary,Laine went directly afterBrayton's report to theoffice of Plant Manager Robert Daly and engaged there inconversation and discussion over the possible dischargewith Daly and with Personnel Manager Parkinson.Despite all of the foregoing, however, f conclude thatDesaulnier's activity on January 10 was the cause of hisdischarge.He was olearly, as I have heretofore found,engaged in, unprotected activity at that time. Moreover, hissuperiors knew that he was so engaged. And while it is alsotrue that his superiors also had full knowledge ofDesaulnier's leadership in the protest of the day before andpossibly some knowledge of Desaulnier's favoring a unionmovement, 'and although I have no doubt that Laine andother Respondent officials were annoyed and upset by theevents of the day before, I conclude that the protectedactivity in which Iesaulnier engaged in on January 9 didnot immunize him against Respondent's action takenagainst Desaulnier because he engaged in unprotected andinsubordinate activity on January 10. In arriving at thisconclusion I have considered the fact that Dumaine and, asheretofore found,Lainnedid threaten employees withdischargeon the day before Desaulnier's discharge.However, although these threats were threats of dischargefor engaging in what would have been protected activity, Inevertheless conclude that were it not for Desauhlier's10As heretofore set forth Sparks' name was eliminated by motion of theGeneral Counsel from the complaint as a discnminatorily dischargedemployee. 186DECISIONSOF NATIONAL LABORRELATIONS BOARDengagingin the slowdown of January 10 he would not havebeen discharged. Otherwise put,, -l find and conclude thatthe Respondent did not seize upon Desaulnier's activity ofJanuary 10 as- a pretext to discharge him for engaging inprotected activity on January 9. Since the reasons fordischarge given by the Respondent are not found to bepretextual, I find and conclude that the General Counselhas not established by preponderance of the credibleevidence that Desaulnier was discharged for discriminatoryreasons. Accordingly, I shall order dismissed that portionof the complaint which alleges that Desaulnier, - wasdiscriminatorily discharged.However, with regard to the threats heretofore found byme to have been made by Dumaine and other ofRespondent's supervisors, I find and conclude that suchthreats of discharge interfered with the employees' Section7 rights inasmuch as they were threats to discharge forengagingin protected concerted activity and that thereforesuch threats constituted violations of Section 8(a)(1) of theAct. These are treated more fully,infra.D,The Events precedingthe Layoffs of March 22,1974Itwas found in an earlier case, heretofore mentioned,that Respondent violated Section 8(a)(3) and (1) of the Act.Itsemployees who were discharged in that case wereinvolved in organizing efforts on behalf of a TeamsterUnion local. Involved in that case were traffic departmenthead, Robert Kaufman, and, among others, Rene Corri-veau, a supervisor in the traffic department. Also involvedwas William Morin, then an assistant traffic manager butwhose supervisory status is contested in , the presentproceeding.The General Counsel contends that actsallegedly violative of the .Act in the present proceedingoccurred in the traffic department, and involve some of thesupervisory personnel, among others, who engaged indiscriminatory selection of individuals for layoff.The traffic department is headed by Robert Kaufman.Under Robert Kaufman are Barry Kaufman, who at thecritical time herein was coordinator for A-frame salesandshipping and had responsibility over all of the A-framedrivers and A -frame loaders. Barry Kaufman, additionally,isthe son of Robert Kaufman and the son-in-law ofNorman Shulman, president of the Respondent. Also, atthe time of the, events herein and at the time of the layoffs,Corriveau, mentioned above, in March 1974 was shippingforeman in charge of loaders of the A-frame, trucks andalso assigned runs to the A-frame drivers who make shortdelivery runs in their specialized trucks.Also at the critical times herein, according to theRespondent and according -toMorin himself, he wasmerely an,over-the-road truckdriver but who was workingas a nonsupervisory assistant in the shipping departmentbecause of his wife's illness. However, admittedly, at thetime of the former case, mentioned above, Morin was a11The foregoing from the affidavit of Norman Shulman taken by aBoard investigator.Shulman was unable to testify in person by reason ofsevere illness and it was agreed by counsel for the General Counsel toaccept the affidavit as testimony which Shulman would have testified to hadhe been present.The affidavit also states that the Respondent had noknowledge of the filing of a Teamsters petition for a representation electionsupervisor in the traffic department and later, in July 1974,he once again became a supervisor. The discussion ofMorin 's supervisory status at the critical times herein iscontained in this decision below, Also, at the time of thelayoffs of March 22, 1974, -Francis Demand, who is nolonger employed by the Respondent, was the foreman incharge of the'.trailer, or over-the-road, drivers and also wasin charge of the shipping and receiving crew.Apparently, from approximately December 1973, theRespondent began having financial difficulties. This wascaused by the fall off in the building and housing industry.However, Norman Shulman, chairman of the board ofdirectors- and chief operating officer of the Respondent,decided that because of the Christmas holidays he wouldnot order a layoff. Although business picked up somewhatinJanuary '1974, from that point on Respondent'seconomic difficulties increased. Although production wasmaintained at, the same rate, sales fell off and Respondenthad built up inventory for which there were no orders.Additionally, , by the beginning ofMarch 1974, theRespondent's ' cash flow was such that it was unable tomeetitsbills.Moreover, in the, middle of March,Respondent had been refused a loan by its bank and couldnot raise sufficient cash to maintain the then present levelof production.As a result of the foregoing, President Shulman, togetherwith other officers of the corporation, decided that it wouldbe necessary to lay off one entire shift and also to orderlayoffs on other shifts of individuals who were notabsolutely necessary and to thereby reduce the payroll byapproximately one-third. This was decided at a meetingheld on Tuesday or Wednesday before the layoffs whichoccurred on March 22. The various department heads wereinstructed to make these layoffs but were not instructed inany manner with regard to the individuals who were to belaid off aside from the members of the third (night) shift."As noted above, in late JanuaryandFebruary, the Glass& Ceramic Workers were leafletting the plant. Sometime inthe beginning of March 1974, employee Richard Boucherarranged for a meeting on March 9 at the union hall.of theemployees of the traffic department with Teamsters Local170, one of the Charging Parties herein. Most of the driversattended the meeting which was announced by Boucher,who at the time was an over-the-road driver. One of theloaderswho attended was Peter Lawson. During themeeting held on March 9, Boucher was selected ascommitteeman and Lawson was selected to assist him.Thereafter, the employees who attended the meeting, andwho supported the Teamsters, campaigned among otheremployees, and passed out authorization cards.12As -will be set forth in more -detail hereinafter, thesupervisors of the traffic department, including RobertKaufman, were aware of this organizational attempt by theTeamsters.. As as matter of fact Parkinson, Respondent'spersonnel director, admitted he saw leaflets for the Glass &Ceramic Workers at the plant in late February and earlywith the Board at the time the layoff decision was made.Because there hasbeen no opportunity to cross-examine Shulman,I do not accept or rejectthis portion of his affidavit.12From uncontroverted portions of the testimony of Boucher -andLawson. GLASS GUARD INDUSTRIES, INC.March and also admitted that he had seen the petitionwhich the Teamsters filed on March 19, 3 days before thelayoff hereinafter described.In addition to the foregoing, a number of the A-framedrivers, and loader Lawson, attended a party on Saturday,March 16, at the home of one of the A-frame drivers.Corriveau, the shipping foreman, also attended the party.In addition, some of the A-frame drivers who were laid offon March 22 were among those who attended the party.While there is some dispute as to what occurred at thatparty between Corriveau and Lawson, from the testimonyof each of these individuals it is inferred that Lawson toldCorriveau, in the presence of others, that Lawson waspersonally spearheading the attack in the attempt to havetheUnion represent the traffic department employees.Lawson also told Corriveau about Lawson's activity inpassing out union cards 13 Moreover, both Corriveau andRobert Kaufman admitted in their testimony that on thefollowingMonday, March 18, Corriveau informed Kauf-man of Lawson's behavior at the party the previousSaturday night. According to Corriveau, Kaufman's onlyreaction was "Corriveau had had a rough night."Additionally, during the week preceding the layoff ofMarch 22, Robert Kaufman engaged the drivers inseparate conversationswith regard to other matters.According to Kaufman, he heard from one of theRespondent's customers in Ohio that one of the tractor-trailerdrivershad informed the customer that theemployees of the Respondent were going to strike. Also, atapproximately the same time Kaufman 'had heard aTeamsters business agent, Nunziello, state, "Hitler had notkilled enough Jews." According to Kaufman, by reason ofthe two foregoing incidents, he called each driver inindividually and spoke to them telling each that if he heardof any other driver telling any customer that the employeesof the Respondent were contemplating striking, theindividual driver or drivers who related such matters tocustomers would immediately be discharged. Additionally,Kaufman at that time told the drivers, according toKaufman's testimony, that he did not care and it made nodifference to him if a union came in the shop but that hewould never permit Nunziello to set foot in the Respon-dent's plant.The foregoing version of Kaufman's conversations withthe drivers was controverted, to an extent, by the testimonyof employee Freeman Davis, a tractor-trailer driver. Davis,a card signer for Local 170 of the Teamsters, wasinterviewed byRobertKaufman, as admitted above,approximately a week before Davis was laid off. AccordingtoDavis,Kaufman informed him that, if any driverinformed any customer that there was going to be a strikebetween the truckdrivers and if Kaufman found out whodid this, the driver or drivers would be dismissed. Kaufmandid not accuse Davis of being one of the people who statedthis.According to Davis, Kaufman also stated during theinterview that he did not want Local 170 or Local 25 of theTeamsters to come in and that if the drivers were successfulin getting either of these locals to represent them he would13Under these circumstances, Comveau's testimony to the effect thatLawson was drunk at the party and that his behavior was "obnoxious" tothe other people present is unimportant. Suffice it to say, by this187close the doors to the truckdrivers. Kaufman also addedthat he might accept any other union and would go alongwith it but would not accept Local 170 or Local 25. Davisadmitted,on cross-examination,that he did not informKaufman or any other of Respondent's supervisors that hehad signed a union card.Because Robert Kaufman was directly involved in theearlier unfair labor practice case in which the Board foundthat the Respondent had violatedSection 8(a)(1) and (3) ofthe Act, and for reasons hereinafter set forth, I find andconclude that Davis' version of the conversation betweenKaufman and Davis is the more reliable, even thoughDavis, in testifying,made no mentionofKaufman 7sexpressed dislike for UnionBusinessAgent Nunziello. I,accordingly, find that Kaufman although understandablyupset and resentful by reason of the bigoted remark ofNunziello, also expressed his aversion to the Teamsterslocalwhichwas actively engaged in organizing, theRespondent's drivers and other traffic department employ-ees.In addition to all of the foregoing, Barry Kaufman, theson of Robert Kaufman, and himself a supervisor of the A-frame drivers, testified that, during the period precedingthe layoffs of March 22, there was a "rumor" flying aroundthe Respondent's plant that Teamsterscards were beingpassed out and signed. Barry Kaufman admitted that hespoke with people on the floor about this and that ReneCorriveau told him that cards "might" have been signedand that "everybody was doingthis."BarryKaufmanfurther testified that he did not obtain from Corriveau thenamesofanyindividualswho were activeinunionorganizationalmattersor who had signed cards and didnot recall if he asked Corriveau for any specific names.Barry Kaufman further testified, incredibly, that he nevertold anyone about his knowledge of the union activitiessince it wascommon knowledge in the plant before thelayoff.As noted above, Barry Kaufman is the son ofRobert Kaufman and the son-in-law of NormanShulman,president and chairman of,the board of the Respondent.It should also be noted inconnectionwith the foregoing,that Robert Kaufman, when first questioned as an adversewitness by counsel for the General Counsel, flatly deniedanyknowledge of Teamsterscards beingpassed out.However, when he was informed that his son, BarryKaufman, had testified to the contrary, Robert Kaufnanchanged his testimony to say that he did have knowledgeof cards being passed out outside the plant. RobertKaufman further testified that he had no knowledge of hisemployeesdiscussionof the Teamsters Union, but then,when pressed, modified his testimony to admit that therewas "probably"open discussion among theemployees. Forthis and for other reasons as noted above, I conclude thatRobert Kaufman for the most part,was not a crediblewitness.It is in thiscontext that the following individuallayoffs were reviewed.However,itmust alsobe noted that the decision to layoff approximately one-third of theRespondent'sapproxi-mately 300 employees was made several days before theconversation Comveau learned of Lawson's union activitiesand sympa-thies. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDlayoff and that the various department heads were told tomake their selection for layoffs only 2 days before thelayoffs were actually to take place. In other words, theywere informed on the 20th that their selections must bemade and the employees laid off on March 22. Additional-ly,although counsel for the General Counsel refused toconcede that the basic reasons for the layoff of one-third ofthe Respondent's employees was economic, the record failsto reveal that the bulk of the layoffs were caused by anyunion activity, but were the result of economic necessity.However, as also heretofore noted, the choice of certainindividualswithin the traffic department for layoff isquestionable, even assuming and accepting the fact thatthe choices had to be made in haste in order to meet thelayoff deadline pronounced by Respondent's president.It should also be noted that the individuals allegedlydiscriminatorily selected for layoff in the traffic depart-ment comprised only a very small proportion of theapproximately one-third of the Respondent's employeeswho were laid off on March 22.E.TheMarch22 Layoffs in the TrafficDepartment1.Peter LawsonAs noted above, Lawson was designated at the meetingof March 9 as the assistant to Richard Boucher on theorganizing committee. Lawson was first hired by theRespondent in November 1973 as an A-frame driver.However, on January 29, 1974, he lost his driver's license.Nevertheless, he was not discharged but was permitted towork on the loading dock under the supervision of ReneCorriveau. Heretofore, the incident of the Saturday nightparty in which Corriveau learned from Lawson of thelatter'sunion activities and sympathies, and Kaufman'sacknowledgement of the fact that Corriveau informedKaufman of this matter, has been related in full. Addition-ally,Lawson testified that, on the Monday morningfollowing the Saturday night party, he went to report toRobertKaufman's office but was informed by FrankDemand not to enter Kaufman's office at that timebecause "everybody was extremely upset with Lawson."Demand, who is Lawson's wife's brother-in-law, then tookLawson into an empty office and asked Lawson "What thehell are you trying to do?"When Lawson asked Demand what the latter meant bythat remark, Demand stated "How do you expect BobKaufman to try and get your license back, and all the timeyou are trying to get Teamsters 170 into this company. YoustabbedRene Corriveau in the back. Everybody isextremely upset with you."Demand also asked Lawson if the latter did not knowthat there were many ways in which Lawson could be firedor let go without ever bringing the union connection intothe picture. Lawson then told Demand that, in view of thefact that the Respondent would not cooperate with theemployees as a group so they could meet halfway and14Demand did not testify as to his incident. Although the conversation,according to Lawson, contained other matters, the pertinent parts arerecited above Accordingly, by reason of my observation of thewitnessesdiscuss their differences, he had no other choice but toback the Union.14Lawson further testified that until that Monday he wouldnormally wait, after he had finished his day's work, insidethe plant after, calling his wife to come for him. His wifenormally took about 20 minutes to arrive. During thatperiod of time, Lawson had usually either spent the timetalking to Corriveau or to other employees at the shippingdepartment. However, from that Monday on Lawson wasnot permitted by Corriveau to remain inside or to talk toanyone. He had to remain outside the plant to await hiswife's arrival to pick him up.According to Respondent'switnesses,Barry Kaufmanand Rene Corriveau, they together made the decision toselectLawson as one of the individuals to be laid off.According to Corriveau, at the time of the layoff there weresix loaders. They decided between them to lay off the threejunior loaders, one of whom was Lawson inasmuch as theywere the least experienced at the job. Corriveau alsotestified that he was not happy with Lawson becauseLawson, in addition to everythingelse,washard to workwith.According to Corriveau, most of the time Lawsonwanted to be boss, telling people what to do, whereasCorriveau was in charge of the unit. Corriveau testifiedthat he attempted, on a number of occasions, to explain toLawson that Corriveau was the only boss in the unit.Corriveau also testified that there weretimeswhen driverswould come in and Lawson would go into a comer withthem to discuss matters which, Corriveau claimed, he didnot know the content. Corriveau would have to callLawson back to work. Corriveau stated that he did notprevent Lawson from talking to other drivers but merelyhad to keep at him to force Lawson to do the job that wasassigned to him.Corriveau further testified that the department was cut inhalf and that the most junior man was cut off, as wasLawson, and also a man by the name of McKeege. Themost junior man was laid off because he had no experiencewhatsoever having been hired but a short time before.McKeege was laid off because he had a long record ofabsenteeism and tardiness and, of course, Lawson was laidoff for the reason set forth above. The employees who wereretained,Berriosand Colon, were tie men and were theonly two tie men in the plant. Corriveau had to retainthem. Furthermore, they both had been in the Respon-dent's employ for about 3 years and were, therefore, themost experienced. The third employee who was retainedwas Ralph Davis who had also been employed for quite awhile and was an excellent worker who worked well withother people and who gave Corriveau no problems.Corriveau explained that, even if the party the weekbefore had not taken place and had Corriveau not heardfrom Lawson with regard to Lawson's unionactivities andsympathies,Lawson still would have been one of theindividuals chosen for layoff.IThus, the Respondent argues that it is apparent thatCorriveau was forced, in order to operate his department,to retain the individuals whom he didretainand to lay offand because the conversation was not demed by Demand, I credit Lawsonin all respects with regard to this conversation. GLASS GUARD INDUSTRIES, INC.those whom he did lay off by reason of the experiencefactor and the other factors mentioned by Corriveau in histestimony.The Respondent further contends Lawsonwould have been laid off in view of the substantialreduction in the Respondent's sales and his layoff cannotbe considered as being discriminatory, despite the fact thatLawson engaged in union activity and that such activitywas known to the Respondent.I agree with the contention of the Respondent. While it istrue that Robert Kaufman and Corriveau both were notcompletely credible in their testimony and while it isfurther true that Kaufman, if not Corriveau, did expressantiunion sentiments shortly before the layoff, I neverthe-less conclude that the layoffs being economic in nature,and considering that the total number of individuals laidoff in the traffic department were slight in comparison tothe number of individuals laid off in the entire plant, andconsidering the magnitude of the overall layoff, I fmd andconclude that Lawson's layoff was not discriminatory andthat he was, in fact, laid off for economic reasons and thathe was chosen for layoff for the reasons testified to byCorriveau.152.Gerard Schofield and Patrick BirchSchofield was an A-frame driver under the supervision ofBarryKaufman. He had worked for the Respondentsteadily from 1972 until his layoff on March 22, 1974.Schofield attended the Teamsters meeting on March 9,signeda union authorization card, and also attended theSaturday night,March 16, birthday party at whichCorriveau and Lawson had their conversation with regardto the Unionas setforth above. However, Schofield didnot participate in any way in the discussion at the Saturdaynight party.According to Barry Kaufman, Schofield and anotherdriver,or assistant driver, Patrick Birch, both of whomworked immediately under Barry Kaufman and ReneCorriveau,were selected simply because of suspicion oftheftof glass of considerable value. Barry Kaufmantestified that approximately a week before the layoff theRespondent's credit manager came to him and wanted toknow why a certain customer did not receive certain glass,he having signed a receipt for it. Kaufman, at that momentcould not answer because he did not know what the matterwas allabout. The credit manager said the customer wasnot going to pay the bill because he did not receive theglass.As a result, Kaufman immediately checked the logswith Rene Corriveau. Each piece of glass that is loaded onthe A-frame is logged whereby an invoice number for eachpiece is put on a record, type of glass which is loaded on toeach truck is recorded, together with the number of pieces.The logs or records of Corriveau showed that the glass inquestionwas loaded onto the truck. Kaufman thenchecked the copy of the delivery receipt and determinedthat the customer had signed in full. Kaufman then tookthe copy of the delivery receipt and noticed that there wassomescribbling on one side of the receipt and when it wasturned over on the carbon copy there could be seen the15 SeeBancroftMfg. Co.,210 NLRB 1019 (1974). It should also be notedthatin his owntestimony Lawson testified that the three individuals whowere retained in his group after he was laid off had all signed uni on cards.189letters B.O., which evidently stands for "back order." Thisinformed Kaufman that the driver did back order the glassbut that Kaufman had to assume that the B.O., wasscratched out before the copy was shown to Kaufman.Therefore,Kaufman having no way to account for themissing glass,did not know what to do and assumed thatthe glass was stolen. The driver on that delivery wasSchofield and his assistant was Birch. According toKaufman, and according to the invoice, the missing glasswas worth over $600.However, Kaufman admits that the only investigation hemade into the matter was to compare Schofield's signatureon the delivery receipt and the back order together withSchofield'sgasreceipts.The gas receipts were signed bydriverswho had charge cards in order to purchase gaswhile on the road on behalf of the Respondent.Unless it was assumed that someone skillfully forgedSchofield'snameto the copy of the delivery receipt andinvoice upon which Schofield's nameappeared and whichRespondentclaims isSchofield's, I must conclude that thesignature on both the receipt and on the gas receipts is thesameinasmuch as they are printed consistently withexactly the same type of printing and exactly the sameshape letters with thesameapparent peculiarities whichwould tend to be completely individualistic. Although nohandwriting expert was called to testify, Tam convincedthat the copy of the delivery receipt with the initials "B.O."and "Schofield" printed thereon was signed by Schofield.However, from comparing the "o" in Schofield's printedsignature on that receipt and on the gas receipts to the "o''in the "B.O." found on Respondent's exhibit which was acopy of the delivery receipt, I find that the "o" wasprobably not printed by Schofield. Or, at least, it was notthe type of "o" printed by Schofield on the otherdocuments.Additionally, I am suspicious of the reason advanced forthe selection for layoff of Schofield and Birch. AlthoughBarry Kaufman was confronted with the missing glassmatter approximately a week before the layoff, he nevermentioned the matter to Schofield or asked Birch about theso-called disappearance of theglass.Itwould seem thatwith the alleged disappearance of glass valued at $600,Barry Kaufman, although young and perhaps somewhatinexperienced at his job, would have made a furtherinvestigationby at least questioning the two driversallegedly involved.Another matter which enters into the complete picturewith regard to Schofield, is that in June 1974 he wasrecalled to work by the Respondent, although not as an A-frame driver but as a tow motor driver in the Respondent'splant.Birch testified as did Schofield that they had nothingwhatsoever to do with any missingglassand were notinvolved in any theft. Moreover, Birch testified that BarryKaufman told him he was laid off due to lack of sales.Birch then said to K a u f m a n " W h o a r e we kidding ... .You know if I never got involved with the Union, I wouldHowever, Ido not rely onthis as a basisfor mydecision herein becausethere is no testimony to show that Comveau knew that the three had signedunion cards. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave a job today." Barry Kaufman answered "What can Isay?"Neither Birch nor Schofield were ever reprimanded inanyway and certainly no written reprimands were madeagainst them. There was no testimony other than thissuspicion of theft that either of these employees wereanything but model employees.While it is true that it is not the Respondent's part toprove that Birch and Schofield actually did engage in atheft of the allegedly missing glass and that the suspicionthereofwould have been provocation enough for theRespondent to select them for layoff at a time when layoffswere necessary, I fmd it highly unlikely that the Respon-dent would have rehired Schofield had it retained asuspicion that he had been involved in a theft. It is truethat,between the time of the layoff and at the timeSchofield was rehired, the matter could very well have beencleared up and that, therefore, Schofield's rehiring couldhave a logical explanation. However, there was no suchtestimony offered by any of the Respondent's witnesses.Although there is no direct testimony with regard toRespondent's knowledge of the union activities of Scho-field and Birch, who merely signed union cards and who,in the case of Schofield, attended the Saturday night partyand witnessed the Corriveau-Lawson incident, I fmd andconclude that Schofield and Birch were selected for layoffby reason of their union sympathies and activities or, at thevery least, that the Respondent suspected such unionactivitiesand sympathies. Although I have heretoforefound that Lawson, regardless of his union activities,would have been laid off, I fmd no such situation withrespect to Schofield and Birch. Moreover, I note thetestimony of both Barry Kaufman and Corriveau thatthere was a great deal of talk about union or at least theyheard rumors of such talk with regard to the Union in theplant and among the drivers in the weeks preceding thelayoffs.Additionally, I cannot conclude that Corriveauand Barry Kaufman worked in a vacuum and without inanyway ever speaking to their superior, Robert Kaufman,whose antiunion bias has been set forth and expoundedheretofore.Accordingly, I fmd and conclude that Birch andSchofield were discriminatorily selected for layoff.3.Nelson GauthierThere is little factual dispute with regard to the incidentleading up to Gauthier's selection for layoff.16 Approxi-mately 1 week before the layoffs of March 22, Respon-dent's customer named Keller, who had received a deliveryof glass on a truck driven by tractor-trailer driver Gauthier,had been told by Gauthier that the men (drivers) werepossibly going out on strike. The customer contacted theRespondent and Robert Kaufman was informed of thissituation.Kaufman warned Gauthier, after the latteradmitted that he had told the customer that the driverswould possibly go on strike, that if Gauthier was going todo this again he would be fired. As heretofore set forth,Kaufman told each driver that, if any of them spread such16Gauthier did not testify.17Granston PrintWorks Co.,115 NLRB 537, 541-542 (1956);Glazier'sa story about to the Respondent's customers, the guiltyones would be immediately discharged.Consequently, when 48 hours prior to March 22, RobertDaly, the plant manager, notified Robert Kaufman that 5out of the then existing complement of 17 tractor-trailerdriverswere to be laid off, Kaufman, realizing what hadhappened with regard to Gauthier, selected him as the firstindividual for layoff. It should be noted in connection withthisthat it wasWilliam Sherlin,Respondent's salesmanager, who originally informed Kaufman of Gauthier'sstatement to Keller Industries in Canton, Ohio. Thecustomer had asked if he should look for another supplierbecause he understood the Respondent was going onstrike.Accordingly, it could very well have been thatGauthier's remark to the customer could have resulted inthe loss of the customer. Respondent managed to retain thecustomer because the sales manager reassured the custom-er that Glass Guard would be able to fulfill its obligation tothe customer.Ifmd and conclude that Gauthier's statement wasunprotected activity. His statement was prejudicial to theRespondent'sbusiness interest and, accordingly, theselection of Gauthier for layoff by Robert Kaufman wasboth reasonable and nondiscriminatory under the circum-stances even assuming Kaufman's union animus.17I also note in connection with this particular layoff, thatthere is absolutely nowhere in the recordanyevidencewhatsoever that Respondent, including Kaufman himself,had any knowledge of Gauthier's union activity. Although,as in the cases of Birch and Schofield, the RespondentthroughKaufman and other supervisors in the trafficdepartment could have reasonably known of the unionactivities of the employees in that department by reason ofthemany discussions that took place in the department,and were overheard as admitted by both Barry Kaufman,Robert Kaufman, and Corriveau, there is no evidence inthe record that Gauthier, himself, even signed a unioncard.18While Gauthier's statement to the customer to theeffect that the drivers might possibly strike, this remark, asnoted above, was unprotected and, moreover, did notnecessarily lead to an inference that Gauthier, himself, hadengaged in any activity or, that Gauthier was necessarilysympathic to the idea of a strike or union activity.Accordingly, I fmd that Gauthier's selection for layoff wasnondiscriminatory and shall dismiss the complaint allega-tion with regard to Gauthier.4.Freeman DavisAccording to the testimony of Robert Kaufman, Free-man Davis, an over-the-road driver, was selected for layoffby reason of the fact that Davis was single. Davis, on theother hand, testified that, although he is not married in thatno marriage ceremony took place, he considers himselfmarried by common law and has lived with the samewoman for 8 years. Moreover, he has had two children bythiswoman and has carried these dependents on hisincome tax withholding forms and on the Respondent'sinsurance plan, matters which the Respondent had withinWholesale Drug Company, Inc,209 NLRB 1152 (1974).18Gauthier did not testify. GLASS GUARDINDUSTRIES,INC.191itsknowledge.Moreover,Demand, on a number ofoccasions,had called Davis' home and the telephone wasanswered, when Davis did not answer the phone, by hiswife or one of the children. Additionally, Kenny LaPratt,another driver who was also single and had less senioritythan Davis at the time of the layoff, was not laid off.19Additionally, heretofore referred to were the conversa-tions between Robert Kaufman and the tractor-trailerdrivers inwhichKaufman warned the tractor-trailerdrivers to the effect that if any of them told any customerthat the drivers were going on strike such individual wouldbe immediately discharged. Davis testified that, in theconversation with Robert Kaufman with regard to thisforegoingmatter,Kaufman also told Davis that hedefinitely did not want Local 170 or Local 25 in the shopand that he would close the doors to the truckdrivers ifeitherof those locals became representative of thedrivers.20An additional conversation took place at almost thesame timebetween Davis and William Morin in whichunion andunion organizationwere discussed. However,because the Respondent denies that at the time of theconversationMorin was a supervisor or agent of theRespondent, at this point the status of Morin at the time ofthe conversationmustbe decided. In July 1973, Morin wasforeman in the shipping department in charge of the trailerdrivers and the shipping and receiving crews. Sometimethereafter,Morin left the Respondent's employ, and waslater rehired in the fall of 1973 as an over-the-road driver.According to Morin in January, February, and March1974 he was doing local runs for the Respondent and wasassistingFrank Demand on inside loading and unloadingtrucks.Morin testified that the reason he was given aninside job during those months was because Morin's wifehad become ill and Demand placed him inside inasmuchas he neededan assistant.Sometime in the summer of1974, after Demand left Respondent's employ, Morin wasagain placedback as foreman of that division or depart-ment.However, at the critical time herein, namely January,February, and March 1974, while he was inside, Morinadmittedly took phone calls from drivers while they wereon the road. Morin testified that, when drivers would askhim questionsas to where they should go next aftercompleting a delivery, he would give them instructions.However, he did this, according to Morin, only uponspecificinstructionsof Demand who would tell him whereto send the men. Even when the men would call Morin'shome,Demand was always there at Morin's home,according to Morin, so that if the men asked him where togo next hewould ask Demand and Demand would givehim instructions.Accordingly, according to Morin, andaccording to other of Respondent'switnesses,Morin atthat period of time was merely a conduit for the orders ofDemand and exercised no independent judgment.On the other hand, Davis testified, somewhat inconformity with what Demand testified, that when, he,Davis,was on the road and called in for furtherinstructions,Morin would give him such further instruc-tions andthat Davis and other drivers looked to Morin forinstructions and directions as to what to do and how to doit.On cross-examination, Morin admitted that there didoccur times when he did receive calls from drivers whenDemand was absent. However, he stated that during thoseperiods of time he would relay the problem to RobertKaufman who would tell him what to do. He testified thathe never made decisions during that period on his own.Careful observation of both Morin and Davis convincesme that, insofar as their demeanor is concerned, Davisgave by far the more favorable impression. In addition todemeanor, however, there is reason to disbelieve Morin onthe basis ofmatters inthe record. I observe, firstly, thatMorin was discredited by the Administrative Law Judge inthe earlier case in which the Respondent was found to haveviolated the Act by discriminatory discharges and viola-tions of Section 7 rights of its employees. Secondly, I notethatMorin was admittedly a supervisor both before andafter the critical times involved in the present proceeding.Morin admitted that he knew and was thoroughly versed inthe job of foreman of the over-the-road tractor-trailerdrivers and the loaders and unloaders. Again, Morintestified that at virtuallyall times,even when he was athome, Demand would be in his kitchen and he would askDemand what to do in the event the drivers called hishome and asked him where to go and what to do next. Ifind the last portion of this testimony that Demand andMorin were virtually always together completely incredi-ble.Finally, although in other portions of his testimonyMorin admitted that he heard much union talk among allthe drivers, he testified he never entered into a discussionabout the Union; this, despite the fact that Davis testifiedwith clear and definitive memory with regard to conversa-tions engaged' in with Morin with regard to unionization.Accordingly, and for the foregoingreasons, I find that theRespondent's denial that Morin was a supervisor at thetimes involvedherein isnot acceptable and I further findand conclude' that Morin didexerciseindependent judg-ment in assigningwork to employees and directing the saidemployees in their work. This being so, it must beconcluded that Morin at the times involved herein was asupervisor within the meaning of Section 8(aX3) and (1) ofthe Act and Section 2(11) of the Act.Having found Morin to be a supervisor and havingalready credited Davis over Morin with regard to theirindividual testimony, I come now to a conversation towhichDavis 'testified which occurred during the weekpreceding the March 22 layoff. During the week, accordingtoDavis' credited testimony, and after the conversationwith Robert Kaufman as related above, Morin engagedDavis in a conversation in which Morin asked Davis whatthe latter thought of the Union. Davis stated that he hadworked for another company for roughly 10 years and thatthat companywas unionizedand he was for the Union allthe way.Morin answered"Well, what can a union do thatthe company can't?" Davis answered to the effect that iftheUnion was in the employees would be protected intheir rights and that if they had a "beef or something likethat" they could file grievances and the Respondent couldnot just merely fire an employee for expressinga grievance.19All of the foregoing from the uncontroverted testimony of Davis and20 I haveheretoforecreditedDavis over Kaufman's version of thisfrom records of the Respondent.conversation. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDDavis also mentioned that union contracts also requiredarbitration -of grievances. Davis also cited to Morin a casein which an individual had been discharged because herefused to take one of the tractors out because the tractorwas not in fit running condition. Davis stated that hadthere been a union this man would never have been fired.To this Morin answered, "this is a nonunion shop, and ifyou try and get involved in a union, you will be looking foranother job:" The foregoing is the substance of theconversation with Morin.In view of the fact that the Respondent had within itsknowledge that Davis, although not officially or legallymarried, did have dependents; the fact that Respondent'ssupervisor had called Davis' home and spoken to his so-called common law wife and children; the fact thatKaufman had expressed to Davis his distinct antagonismtoward Local 170; the fact that both Kaufman and Morinwere both involved in the previous case against theRespondent in which the Respondent, was found to haveviolated the Act; the fhct that another employee who wasalso unmarried and less senior to Davis was not laid off;and, finally, the conversation between Davis and Morinduring the week preceding the layoff, I am convinced thatthe selection of Davis for layoff was discriminatory andwas made for the purpose of preventing Davis' furtheractivity on the part of the Union inasmuch as he clearlyindicated to bothMorin, and Kaufman his favorablefeelings toward unionization.In coming to the foregoing conclusion, I have notoverlooked two factors surrounding Davis' layoff. The firstis that it is apparent that Robert Kaufman had a mere 48hours to decide who to lay off and that from his ownpersonal knowledge of Davis he might not have realized orknown of the Respondent's records with regard to Davis'listing of dependents. I have further taken into considera-tion the fact, admitted by Davis, that employees who weresenior to Davis in point of time in the traffic departmentwere also laid off at the same time as Davis. However, withregard to the second factor, namely that senior employeeswere also laid off, I note that the Respondent hasmaintained throughout the entire proceeding that senioritywas not a factor in the layoffs and that, in fact, theRespondent did not layoff according to seniority and thatthere was no seniority procedure within the Respondent'spersonnel department at that time. I do not fmd that theseto the job of setup man by his supervisors and was given araise.During the Teamsters organizational drive, one nightafter the third shift was over, Beique signed a union cardfor the Teamsters at a small club the employees habituallywent to after work. According to Beique, present at thattime were Supervisor Anderson and Anderson's brotherRobert. Beique signed the card and also passed out unioncards to others who were sitting around the table at thetime, among whom were Larry and Bob Anderson.Further, according to Beique, he had a conversation withLarry Anderson about the same time, the exact date ofwhich Beique could not remember. This was at work in theplant.Also present was David Parkinson, Respondent'spersonnel director. According to Beique, Parkinson askedBeique how the latter felt about the Union. Beiqueanswered that he had no objections if it was going to dohim some good and was going to offer job security andraise. Parkinson answered that he had known how a unionhad closed factories out in Ohio. Beique further testifiedthat while working at Glass Guard he was complimentedon his work by Butch Laine when Laine was superinten-dent of the third shift and just before he was laid off Lainetook Beique to his office and showed Beique that he, Laine,had gotten more work out of the third shiftthaneither thefirst or second shifts. Beique further testified that he wasquite' friendly with Laine and discussed matters with thelatter.Among the matters discussed were the Union.Several times at work Laine asked Beique what was goingon at the plant and what he thought was, going to happen ifa union came in and which was the best union since therewere three unions involved. Laine also asked about thepower of the Teamsters. Beique admitted, however, thatduring that conversation Laine remained neutral and didnot threaten him inanyway.As noted above, at the time of the layoff Beique was thesetupman on the 200 line on the third shift. So far asBeique knew he was the most senior man on the shift, andthat there were three employees who worked with him whowere retained who had less seniority than he had. One wasthere a week, and two had been in the Respondent'semploy only 3 weeks. When he was laid off, Beique had aconversation with both Lame and Parkinson.' Laine gavehim a layoff slip. Beique asked how it was that Beique waslidtihhihdthdaeme wene wasng suca goooff atotwo factors preponderate against the finding in view of thebeingother factors cited above which I fmd to be,stronger and ofjob and Laine knew of that. Laine explained that he didgreaterweight and therefore conclusive of the fmding Inot choose Beique for layoff but was just passing out thehave made.slip.Beique also asked Parkinson how he hadcome to beh'C_1ff Pkip*_1A Bthat F kinnrornarsonF.The Layoffof Alan BeiqueBeique was not employed in the traffic department, butrather was,at the time of the layoff,a setup man on theproduction line. Beique had worked for the Respondentthe summer before while he was going to school, At thecritical times herein Larry Anderson was his immediatesupervisor and Butch Laine was the third-shift superinten-dent,the shift upon which Beique worked.According to Beique,although he was a setup man at thetime of the layoff,he was rehired on January 7, 3 monthsprior to the layoff as a seamer. Thereafter he was promoted.a-1-sc oseayohad receivedBeique'sname from "up above" and thatthere was nothing he could do about it.Beiquestated oncross-examination that he had never received any writtenslipsof reprimand nor was he ever spoken to by anysupervisors about this conduct.The testimony of Larry Anderson was quite the oppositeof that ofBeique.Anderson testified that Beique was atroublesome employee, that he would 'not follow instruc-tions, and that when it came timeto discuss' who should belaid off on March 21 the discussion lead to Beique.Anderson told Parkinson and Superintendent Daly that hejust did not believe that Beique was the type of person to GLASS GUARDINDUSTRIES,INC.193be employed on the job because he was not performing hisjob properly,had a negative attitude toward his work andtoward has fellow-employees, the quality of his work wasnot good,and that he was not producing up to standard.Anderson identified General Counsel's Exhibit 6 whichwas an employee warning notice to Alan Beique which wasdated January 15, 1974.This slip was introduced intoevidence and read"not obeying the rules. Takes too muchtime for break."And stated that the reprimand was givenfor disobedience.Anderson further testified that Beiquewas not necessarily promoted but merely given a perma-nent job as against a probationary job because theprobationary period was over and that the increase in paywas for that reason and was not because of a promotion.Both Anderson and Parkinson testified that they hadnever spoken about the Union in any manner to Beique.Anderson specifically denied that,although he had been tothe club mentioned by Beique at which Anderson allegedlywitnessed the signing of Teamsters cards, he had neverseen any such signing and that the visits to the club werepurely social and he knew nothing about this matter.Additionally,Parkinson testified that when Beique hadquit as a summer worker after the summer of 1973 Beiquehad not been a satisfactory employee at that time.However,peculiarly enough,the quit slip which had spacefor remarks on it and was introduced into evidence had nosuch information contained thereon.Additionally, ifBeique had been an unsatisfactory employee during hisprevious summer employment there arises a question as towhy the Respondent rehired Beique as a full-time employ-ee on January 7, 1974.Additionally,although Beique hadbeen given a written reprimand in January 1974, it wasafter that that Beique was given tenure and was raised fromthe position of seamer to setup man.Certainly if this wasnot a promotion with regard to classification,itmust havebeen at least an assignment to a more difficult, responsible,and exacting job. Moreover,although Beique received awritten reprimand on January 15,Anderson admitted thatduring the period from January 7 to February 7 Beiquewas an average worker doing a fair job.There are inconsistencies,therefore,in the testimony ofboth Anderson and Parkinson with regard to Beique. Uponmy observation of the individuals and upon my observa-tion of Beique and because I do not believe that Beique'stestimony with regard to Anderson's presence at the timethat Beique signed a card for the Teamsters was purefiction on Beique's part,and because Anderson did admitthat he was present at the club at one time,at least, whenBeique was also present,I find that of the three witnesses,Beique,Anderson,and Parkinson,with regard to thematters relating to Beique,at least,Beique's testimony wasthe most reliable.21Beique further testified,credibly, that three individualswho were not laid off were less senior than Beique and,moreover,Beique could perform the work of any of theindividuals'on' the 200 line on which Beique worked.Additionally, I do not find that Beique was such anunsatisfactory employee atanytime that he warrantedchoice for layoff as against other less senior employeeseven though the Respondent consistently maintained thatIhave taken into consideration Beique's denial he had ever received awritten reprimand.itdid not use seniority as a basis for layoff. This is sobecause despite Respondent's protestations to the contrary,I find that,even after the reprimand of January 15,Beiquewas, in fact,assigned to a more difficult and responsibleposition than he had earlier.Moreover, I cannot creditParkinson's testimony that Beique was a poor employeeduring the period when he was a summer replacement in1973 in view of the fact that(a) the quit slip of Beique afterthat period of time did not mention this fact and (b) he washired on February 7 without any mention being made ofthe fact that upon his prior employment he was allegedlyan unsatisfactory employee.Additionally,Anderson ad-mitted that there was talk of union going on in the plantand that people were handing out union cards, pamphlets,and other union matter.He further admitted that hereported to his superior that these activities were takingplace in the plant.All of the foregoing would indicate,in sum,that theweight of the credible evidence is that the Respondent, inview of the conversations between Anderson and Parkin-son and Beique and in view of the fact that Beique testifiedcredibly that he made more money as a setup man thanany of the people working on the line with him and couldperform all of the other jobs that were in the departmentincluding the jobs of the three junior individuals who werenot laid off,I find and conclude that Beique was laid offbecause of the fact that the Respondent knew that Beiquehad signed with the Teamsters and that,as heretoforenoted, the Respondent through its various supervisors hadexpressed antagonism toward unionization.As stated above,I have taken into consideration thatBeique received a written reprimand and I accept Parkin-son's testimony,notmentioned above,that only veryseriousmatters required written reprimand.However, thefact that Beique was advanced in his work to a position ofgreater responsibility which carried with it a higher rate ofpay after he received the written reprimand,would indicatethat Beique was, indeed,not so unsatisfactory an employeeas the Respondent would have the Board believe.Accord-ingly,Ifind that Beique was discriminatorily chosen forlayoff by reason of his union activities and sympathies inviolation of Section 8(a)(3) and (1) of the Act.G.The Discharge of Richard BoucherBoucher was hired at the end of 1973 as a trailer-tractordriver and was supervised by a Francis (Frank)Demand.For some time he was a foreman loader but then returnedto driving because he could not afford to keep his familyon the salary of a foreman-loader. It should be noted thathe was promoted to such job as foreman-loader underDemand at a time when Demand was in charge of thedepartment.Heretofore,Ihave related the fact that it was Boucherwho originally made contact at the beginning of March1974 with Teamsters Local 170, arranged for the meetingon March 9 at the union hall, notified the drivers and theother people in the traffic department of such meeting, andwas selected asunion committeeman. 194DECISIONSOF NATIONALLABOR- RELATIONS BOARDBoucher was discharged on Sunday, March 24, 2 daysafter the layoff of March 22, by Demand. According toBoucher, on the Friday before, March 22, Demand calledhim on the phone and told him that he was to take out atrip on Monday morning. On Sunday afternoon, BouchercalledDemand and told the latter that he was going torefuse to take the run. Without asking for any reason whyBoucher was refusing to run Demand just stated "You relaid off." Boucher then asked when he could get his layoffslip and Demand simply hung up without answering. -On the following morning, Monday, Boucher went to theRespondent's premises at approximately 10 in the morningand asked for his layoff slip from Demand. This was inRobert Kaufman's office. Boucher testified that Demandtold Boucher there was no layoff slip and that Boucher hadbeen fired. When Boucher asked Demand why he had beenfiredDemand answered that it was because Boucher hadrefused to make the run. Boucher then reminded Demandthat the latter had not even asked Boucher over the phoneon the previous day for the reason why Boucher hadrefused the run and had merely, without giving Boucher anexplanation, told Boucher that the latter was laid off.According to Boucher's further testimony Demand thenasked him why he could not make the run. Boucheranswered that it was personal and that he had beenrunning very hard for the Company, having made doubleruns to Indiana for the 6 previous days and that he justwanted some time off to be with his wife and family andadditionally, his wife had not been feeling well for the pastweek. Demand, without even accepting that explanationmerely stated "Well, we know what you guys are up to."According to Boucher, when Demand said that, Demandhad a "silly grin" on his face.On cross-examination, Boucher admitted that he wasmade a foreman by Frank Demand for personal reasonsbecause he wanted to get off the`road and asked if therewas some way he could get a job working inside. Demandinformed Boucher that there might be an opening as theywere looking for a dock foreman. A few weeks thereafter,Demand came to Boucher and offered him the job ofloader-foreman.Anastasios Kranias a former employee of Respondentwho worked asanover-the-road driver testified that in thesummer and fall of 1973 he consistently refused to makelong-distance runs.He told Demand that he had a girlfriend and wanted to be near home. He once refused a longrun to Cleveland and was sent by Demand to RobertKaufman who told him to take the run but when hereturned he would be put on local A-frame deliveries.When Kranias refused long runs, Demand never disci-plined him and, in fact, Demand went along with hisrequest. Kranias also testified that he heard another driver,CharlesBates, some time in the fall or summer of the prioryear refuse to take a run because he was tired and had justcome in from another run. Kranias had also just come infrom another run and was tired. Kaufman asked Bates totake Kranias' place and told Bates to go to Mechanicsburgand Bates simply said that he was not going. That was theend of it, nothing happened to Bates. Kranias insisted oncross-examination that during the period when he wantedto be closer to his fiancee he absolutely refused to go onlong runs.However,he did not refuse any of the short runs.Frank Demand was called as a witness by the Respon-dent.At the time of the hearing, Demand was no longer inthe employ of Respondent and was living in Nova Scotia.Apparently, he appeared voluntarily at the hearing becauseliving outside of the country he could not be subpenaed.However, he did testify that he had no intention ofreturning to the Respondent's employ.I view his testimonyin that light.Demand testified quite to thecontrary ofBoucher.According to Demand, during that conversation onSunday, March 24, when Boucher refused to take the run,Demand asked for the reason why Boucher refused to takethe run and Boucher had no reason and in fact requestedthat he be laid off.To quote Demand's testimony Bouchercalled him on Sunday, the day after he had told Boucherthat the latter was to take a run to Mechanicsburg,Pennsylvania.A little after dinnertime on Sunday Bouchercalled and said to him "Frank,I'm refusing to go out onthe trip to Mechanicsburg."When Demand asked Boucherif there was a personal reason and if there was somethingwrong Boucher told Demand that he was "quite unhappyabout the layoff that had taken place" and wanted to knowhow come he had not been laid off. When Demandanswered that he did not know inasmuch as he had nothingto do with the layoff, Demand then told Boucher that thelatter was putting him in a spot because if Boucher did notdrive Demand could not get any drivers to take that run.Then, according to Demand, Boucher asked if he could belaid off.With thatDemand becamevery upset and toldhim to come down and see him on Monday morning andthen Demand slammed the receiver down.Demand explained that the reason he was so upset wasthat on the Friday before there had been a layoff, asrelated above, and several of the drivers had been laid off.ThereforeDemand'sdepartmentwould haveto run on avery tight schedule with regard to available drivers. IfBoucher had explained to Demand that he had been ill, orhad a good personal reason or something that wasreasonable,Demand might have tried to overcome it bycalling one of the laid-off drivers back in to take the run.After he hung up, Demand had to call around and finallyaftermuch confusion finally was able to use a man whohad just come in off the road on the following morning.The trip started behind schedule at or about 1,1 o'clock ornoon rather than at the scheduled time of 9 o'clock.Demand further testified that before March 24, 1974, adriver by the name of Francis Foussey had refused withoutexplanation to go out on a run and Demand had fired himon the spot.With regard to Kranias,Demand said thatKranias explained the entire situation to him with regardto his fiancee and Demand,after consulting with Kauf-man, had acceded to Kranias'request not,to go on longruns.Demand further testified that the only drivers whoever refused outright without explanation to go on a runwere Boucher and Foussey.When Foussey refused to takethe run he merely told Demand that he was going out withsome friends and therefore did not want,to take the nightrun. Demand asked him, "You're refusing to go out you'reputting me on a spot.This is it,you're going to be fired." GLASS GUARD INDUSTRIES,INC.195Foussey answered"Well, I guess I'll have to be fired." Andtherefore Foussey was fired on the spot.With regard to the conversation between Demand andBoucher on the following day,Monday,March 25,Boucher asked Demand about the dismissal notice andDemand said,"That's it point blank just like that?" AndDemand answered"You never left me no choice.If therewas a personal reason that you could give me instead ofrefusing the trip you know I would bend over backwards tohelp you."Boucher then stated that there had been apersonal reason.Demand then asked Boucher why he didnot tell him the day before over the phone;that Demandwould have done the best he could to help him out. Withthat Boucher,who was upset at the moment,left.Demandfurther explained, on cross-examination,that he,himself,was unhappy with the layoff because he had lost somegood drivers and Boucher,himself, was a good driver.Although it is quite true that Demand appearedvoluntarily or must have had good reason to travel fromNova Scotia,Canada,toWorcester,Massachusetts, toappear at the hearing on behalf of the Respondent, I alsonote that he stated that he had no intention of returning tothe Respondent's employ,that moving his family was bothcumbersome and expensive,and that,accordingly, he hadno desire whatsoever to come back to the Respondent'semploy.Additionally,Iwas very much impressed with theapparent sincerity of Demand in the manner in which hetestified.Moreover I conclude that Demand's testimonywith regard to the telephone conversation of March 24during which Boucher refused to take the assigned run isquite believable.Demand had,in the past,evidently goneout of his way to accommodate Boucher.This is demon-strated by the fact that, when Boucher wished to come offthe road and be at home,Demand made Boucher aforeman.The Demand version of the conversation also canreasonably be an accommodation to the apparent upset ofBoucher who was the chief organizer for the ChargingTeamsters Local and who felt at the time that the layoffwas unfair.Thus,his reaction could reasonably have beenexpected to be that to which Demand testified.Moreover,Demand's reaction to Boucher's reaction was quite normal.He had gone out of his way in the past to help Boucher andwas understandably furious with Boucher's behavior,whenBoucher stated that he,Boucher, refused to take the runand wanted to be laid off.Underanyother circumstances,Iprobablywould find that Demand'sversionwasincredible and that it would be very unusual for anindividual with family responsibilities to ask to be laid off.However,in the context of the conversation as set forthabove,I find Demand's version credible.I have taken into consideration the fact that Boucher wasthe leader of the Teamsters movement among the Respon-dent'sdrivers.Accordingly,in a situation where theRespondent,through the head of the traffic department inwhich Boucher worked,displayed an apparent antipathytoward the Union,the suspicion that Boucher wasdischarged for his union activity and sympathy would bevery great.However,as heretofore set forth, under thepeculiar circumstances of the conversation of Sunday,March 24,and in view of the relationship that had existedbetween Demand and Boucher, I find that Demand diddischarge Boucher in a fit of pique which was demonstrat-ed by the fact that Demand admitted that he slammeddown the telephone during the conversation with Boucher.Anger is one thing,union animus another.Although thematter under all of,the circumstances is not without somedoubt,Ifind and conclude that Demand dischargedBoucher because he felt that Boucher had let him downwith regard to work performance after Demand had inother circumstances promoted Boucher and had extendedto the latter special privileges and special treatment.Accordingly,I fmd that Boucher was discharged for causeand, if not for a good reason,at least not for adiscriminatory reason.H.The RefusalstoRehire or ReinstateThe complaint alleges that all of the individuals namedabove who were either discharged or laid off have beenrefused reinstatement because they joined or assisted theGlassWorkers or the Teamsters or engaged in otherconcerted activities.With regard to George Desaulnier,I have heretoforefound that he was discharged for cause and that,accordingly,theRespondent is under no obligation torehire or reinstate him.With regard to Robert Skaza,Rafael Rojas,and Ralph Santiago,I have heretofore foundthat they too were discharged for cause.I have furtherdiscreditedRojas' alleged conversation with SupervisorDumaine with regard to Dumaine's alleged conditionaloffer to Rojas for reinstatement and his alleged statementtoRojas to the effect that he would not rehire Skaza orSantiago because of their union activity.Having creditedDumaine and having discredited Rojas,Ifind andconclude that the Respondent having discharged Skaza,Rojas, and Santiago for cause and having found that Rojaswas not refused rehire because of any antiunion reasonsand that Skaza and Santiago were not refused-rehire for thesame reasons,I find and conclude that the Respondent isnot obligated under Board precedent or under the factsabove found to rehire or reinstate any of these threeindividuals.I.The Independent Violations of Section8(a)(1) ofthe ActWith regard to the complaint allegation that early inJanuary 1974 Robert Dumaine told employees that theywould never see a union in the plant,Ihave heretoforediscredited employee Skaza with regard to that conversa-tion and therefore find that in this respect there was noviolation of the Act.Although I have discredited Desaulnier with regard toalleged 8(a)(1)violationsof discharge for concertedactivity, I do find and conclude that on or about January19,1974,Neil Allman did tell employees that if theypersisted in their protected activities they would be fired.This, I fmd and conclude, is a threat to dischargeemployees for engaging in protected or concerted activitiesand, therefore,violative of Section 8(a)(1) of the Act in thatit interfered with the employees'Section 7 rights. AlthoughIhave discredited Desaulnier in other matters and havecredited Supervisor Dumaine,Ifind that on or about 196DECISIONSOF NATIONALLABOR RELATIONS BOARDJanuary 9, 1974,Dumaine in a conversation withDesaulniertold the latter that if the employees persisted inorganizingfor the Glass Workers and striking in order togetwhat they wanted by way of benefits and safetyregulations,they would all be fired. This of course, is athreat of discharge for engaging in protected concerted orunion activity, a clear violation of Section 8(a)(1) of theAct. I so fmd.I have heretofore related that, on the morning of January9,Desaulnierand Sparks were talking over whether theyshould go to the Labor Board and the Federal SafetyCommissionOSHA to present the entire matter. At thispointNeilAllman called them over to the 200 linefurnance and asked if they were still upset and told them tocalm down because he had gotten word that if they were tocontinue to make trouble and talk about the Union theywere definitely going to be fired. Allman further stated thathe had word from management that he could fire thepeople who were talking for any reason that he wanted to.At that pointDesaulniertold Allman to just go ahead andtry because Desaulnier had done absolutely nothing to theRespondent to give it any reason or excuse to have himfired and that he, Desaulnier, had been doing his work.Allman then stated that Butch Laine had earlier said thatthis was acapitalistic government, that Glass Guard was astrongCompany, that the employees did not stand aprayer, and that the Union would not stand behind them.He further informed Desaulnier that the latter would fmdhimself without a job. He told Desaulnier and Sparks thatif they weregoingto go ahead and call the Labor Boardthe way they said they were going to that theywere goingto be fired. Allman further stated that Parkinson was "areal nervousguy" and was very upset that morning andjust to letthings calmdown. He further promised that hewould have the situation straightened out that day.In view of the fact that Allman did not testify, I concludethat the conversation did occur and that, in fact, in thatconversation Allman inseveral instancesthreatened eitheron his own or by quoting superior authority that, if theemployees, and especially Desaulnier and Sparks, persistedin their attemptsto organizeor to calla strike, they wouldbe discharged. This is aclassic caseof interference withemployees' Section 7 rights and, accordingly, I fmd suchstatementsand threats to be violative of Section 8(a)(1) ofthe Act.Because Ihave generally discredited the testimony ofboth Skaza and Rojas, I find and conclude that withcertain exceptions, the alleged independent 8(a)(1) allega-tions of the complaint to which these individuals testifieddid not occur and I therefore do not find any violation withregard thereto.With regard to matters testified to by employee Davis, Ihave heretofore completely credited Davis and have notcreditedeitherRobertKaufman or William Morin.Accordingly I fmd that on March 12, 1974, at the plant,Robert Kaufman told Davis that if the Teamsters got inthe Respondent would close its doors to Local 170 or Local25.While I have heretofore stated that I can sympathizewith and understand the resentment of Kaufman to thebigoted remark of Local 170's BusinessAgent Nunziello, Ineverthelessfmd that Kaufman's remark to the effect thathe would not countenance Local 170 or Local 25 cominginto the plant constituted a violation of Section 7 rightsand therefore a violation of Section 8(axl) of the Act. Ifurther find that on or about thesame dateon March 12,1974, in the plant,William Morin told Davis that if theTeamsters got in the Respondent would close its doors.Such a threat constitutes a threat to the Section 7 rights ofemployees and, accordingly, I find that this constituted aviolation of Section 8(a)(1) of the Act.Additionally, I find that during the week preceding thelayoff of March 22, David Parkinson, personnel director ofthe Respondent interrogated employee Alan Beique withregard to the latter's feelings with regard to the Union,referring to Local 170, the Charging Teamsters Unionherein. Such interrogation is, of course, a violation byinterference. with employees' Section 7 rights and therebyconstitutes a violation of Section 8(a)(1) of the Act.I further find and conclude that in his conversation withemployeeLawson prior to Lawson's layoff, FrancisDemand, then a supervisor of the Respondent, on or aboutMarch 11, 1974, at the plant, told Lawson that unionactivity could result in trouble and that the Respondentcould find a reason to fire Lawson or any other employeewho engaged in such activity. This, again, is a classic threatto discharge employees who engagein unionor protectedconcerted activities and is, accordingly, violative of Section8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE,The activities of the Respondent setforthinSection III,above, occurring in connection with the operations of theRespondent described in Section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and ° tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found, as set forth above, that the Respondenthas engaged in certain unfair labor practices, it will berecommended that it cease and desist therefrom and takecertain affirmative action,as setforth below, designed toeffectuate the policies of the Act.Ithaving been found that Respondent by threats ofdischarge of employees for engaging in protected orconcerted activity and by unlawful interrogation of suchemployeeswith regard to their union activities andsympathies,has restrained and coerced employees inviolation of Section 8(a)(1) of the Act, I shall recommendthat the Respondent cease and desist therefrom.Having found that the Respondent discriminatorilydischarged or selected for layoff employees FreemanDavis, Alan Beique, Patrick Birch, and Gerald Schofield, Ishall recommend that Respondent offer to each immediateand full reinstatement to his former or substantiallyequivalent position, without prejudice to his seniority orother rights and privileges. In addition, I shall recommendthat the Respondent make each whole for any loss he mayhave suffered by reason of the discrimination against him GLASS GUARD INDUSTRIES, INC.by payment to him of a sum of money equal to that whichhe normally would have earned from the date of dischargeor discriminatory layoff, less net earnings during saidperiod.Backpay shall be computed with interest on aquarterly basis in the manner described by the Board in F.W.Woolworth Company,90 NLRB 289, 281-295 (1950);with interest thereon at 6 percent per annum as set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Inote that during the hearing there was some evidencethat some of these employees have been reinstated andhave either refused the offer of reinstatement or have beenreinstated to jobs not equivalent to the jobs from whichtheywere discharged or discriminatorily laid off. Inevertheless have made the foregoing recommendation onthe assumption that, if the employees have been reinstatedto their former equivalent position, the backpay due themfor the period during which they were laid off shall becomputed on the basis heretofore set forth.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.United Glass & Ceramic Workers of America, AFL-CIO-CLC, and Truck Drivers No. 170, a/w InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, are labor organizations within themeaning of Section 2(5) of the Act.3.By interrogating employees with regard to theirunion activitiesand sympathies and by threateningemployeeswith discharge for engaging in protectedconcerted or union activity, the Respondent has interferedwith, restrained, and coerced its employees in the exerciseof the rights guaranteed said employees in Section 7 of theAct and thereby Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By discriminatorily discharging or laying off itsemployees named above, the Respondent has violated andis violating Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.6.The Respondent has not engaged in other activitiesalleged in the complaint as violative of Section 8(a)(3) and(1) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:22 Inthe event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.ORDER22197Respondent, Glass Guard Industries, Inc., a Division ofGuardian Industries, its officers,agents,successors, andassigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion sympathies and activities, threatening employeeswith discharge for engaging in union or protected concert-ed activities, and informing employees it will not permit aunion to come into its plant in the event employees choosesuch union as their bargaining representative.(b)Discouragingmembership in United Glass &CeramicWorkers of America, AFL-CIO-CLC, and/orTruck Drivers Local No. 170, a/w International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, or any other labor organization, bydischarging or laying off any employee for engaging inunion or other protected concerted activity or discriminat-ing against employees in any other manner in regard totheirhire and tenure of employment or any term orcondition of employment.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toform, join,assistor be represented by United Glass &CeramicWorkers of America, AFL-CIO-CLC, and/orTruck Drivers Local No. 170, a/w International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, or any other labor organization, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activity for thepurpose of collective bargaining, or other mutual aid orprotection, or to refrain from any or all such activity exceptthat such right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized under Section 8(a)(3) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Freeman Davis, Alan Beique, Patrick Birch,and Gerald Schofield, immediate and full reinstatement totheir former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privilegespreviously enjoyed, and make each whole for any loss ofearnings he may have suffered by reason of the discrimina-tion against him in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c) Post at its facility in Webster, Massachusetts, copiesof the attached notice marked "Appendix." 23 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 1, after being duly signed by Respondent's23 In the event that the Board's Order isenforcedby a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board"shall read "Posted pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." 198DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative, shall be posted by the Respondent immedi-atelyupon receiptthereof, and bemaintainedby it for 60consecutivedays thereafter,in conspicuousplaces, includ-ing all placeswherenoticesto employees are customarilyposted.Reasonable steps shallbe taken by Respondent toinsure that said notices are notaltered, defaced, or coveredby any othermaterial.(d)Notifythe Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint herein bedismissed insofar as it alleges violationsof the Act notfound herein.